   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 1 of 60 PagelD: 1

JONATHAN M, KULLER, ESQ. ATTY ID 009731976
GOLDBERG SEGALLA LLP
902 Carnegie Center, Suite 100
Princeton, New Jersey 08540-6530
Mailing Address: PO Box 580, Buffalo, NY 14201
Ph. 609-986-1315 - Fax 609-986-1301
JKuller@goldbergSegalla.com
Attorneys for Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

LM INSURANCE CORPORATION

175 Berkeley Street Civil Action No.
Boston, Massachusetts 02117
Plaintiff,
Vv, COMPLAINT

HRM ENTERPRISES, LLC
37 Tar Heels Road East
Hamilton, NJ 08619

Defendant.

 

 

Plaintiff, LM Insurance Corporation, by its attorneys Goldberg Segalla LLP, hereby
complains of the defendant as follows:
PARTIES
1. Plaintiff LM Insurance Corporation (“LM”) was at all relevant times an Illinois
corporation with its principal place of business at 175 Berkeley Street, Boston, Massachusetts
02117,
2, At all times relevant defendant HRM Enterprises LLC (“HRM”) has been a

limited liability company of the State of New Jersey.

3. At all times relevant the Sole Member of HRM has been Enrique Tunjano
(“Tunjano”).
4, At all times relevant Tunjano has been a citizen of the State of New Jersey,
-l-

251 10381v1

 
   

Case 3:18-cv-15859-MAS-LHG Document 1 Filed 11/08/18 Page 2 of 60 PagelD: p
JURISDICTION AND VENUE
5. This is a civil action wherein jurisdiction is founded on diversity of citizenship.
The amount in controversy is in excess of Seventy-Five Thousand Dollars ($75,000.00)
exclusive of costs and interest as specified in 28 U.S, § 1332.

6, Venue is properly laid in this district pursuant to 28 U.S.C. § 1391{a) in that a
substantial part of the events or omissions giving rise to the claim occurred in this judicial
district,

BACKGROUND

THE NEW JERSEY WORKERS’ COMPENSATION INSURANCE PLAN

7. New Jersey has a voluntary market for the buying and selling of workers’
compensation insurance. In New Jersey’s voluntary market, an employer may purchase workers’
compensation insurance from any authorized carrier that is willing to underwrite the coverage,

8, For many reasons, an employer may not be able to locate an authorized carrier
that is willing to voluntarily underwrite the required coverage.

9, In response, the State of New Jersey has a created a residual or involuntary
market known as the New Jersey Workers’ Compensation Insurance Plan (“New Jersey Plan”),
for employers who cannot obtain coverage in the voluntary market.

10. The New Jersey Plan is the State created and sanctioned means by which an
employer may satisfy its legal obligation to provide workers’ compensation coverage if unable to
purchase workers’ compensation coverage in the voluntary market.

11. In New Jersey, the Commissioner of Banking and Insurance has delegated to the
New Jersey Compensation Rating and Inspection Bureau (“CRIB”), pursuant to its statutory
authority (N.ILS.A. 34:15-90.2, ef. seq.), the responsibility for administering the New Jersey

Plan.

21110381.vi

 

 
   

Case 3:18-cv-15859-MAS-LHG | Document 1 Filed 11/08/18 Page 3 of 60 PagelD: 3
12, CRIB, in administering the New Jersey Plan, designates eligible insurance
companies to insure eligible employers,

13. At all relevant times, coverage through the New Jersey Plan has been available to
any employer in good faith entitled to insurance under the law who is unable to secure workers’
compensation insurance in the voluntary market and who does not have outstanding any
uncontested, unpaid premium in connection with any workers’ compensation and employers
liability insurance. A copy of the New Jersey Plan as effective during the relevant time period is
attached hereto and made part hereof, designated Exhibit A, see page 2, paragraph 8(2).

14, At all relevant times, the New Jersey Plan provided in pertinent part: “The
employer accepts all of the provisions of the plan and complete responsibility for the
statements in the Application Form when he affixes his signature thereto.” See Exhibit A page
1, paragraph 2. (Emphasis added).

15. At all relevant times, the New Jersey Plan provided that workers’ compensation
and employers liability insurance provided under it was subject to the rules, rates, minimum
premiums, calculations and applicable rating plans of the New Jersey Workers’ Compensation
and Employers Liability Insurance Manual (“Manual”). See Exhibit A, page 3, paragraph 8(7).
The Manual is promulgated by CRIB pursuant to N.J.S.A. 34:15-90.2 et seq. and has been filed
with and approved by the Commissioner of Banking and Insurance.

16. Pursuant to N.J.S.A. 34:15-90.2 the Manual governs the underwriting and
auditing of workers’ compensation and employer’s liability insurance policies in the State of
New Jersey,

17. Further, an employer who applies for coverage in accordance with the New Jersey
Plan agrees that the Manual shall be applicable to the insurance obtained via the New Jersey

Plan.

21110381,vi

 
   

| . - i

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 4 of 60 PagelD: 4

HRM’S APPLICATION FOR COVERAGE THROUGH THE NEW JERSEY PLAN

 

18, On or about January 24, 2017 HRM, with the assistance of its producer,
TransAmerican Associates, Inc. completed and submitted to CRIB an application for an
insurance company to be designated to provide insurance to it in accordance with the New Jersey
Plan and the Manual. A true copy of same is attached hereto and made part hereof, designated
Exhibit B (the “Application”).

19, The Application contained a Certification which was executed by Tunjano. The
Certification provided in pertinent part:

I hereby acknowledge that I have fully read the instructions related
to the completion of this application as well as above statements
and personally certify that the foregoing statements and
information contained in this application are true and accurate to
the best of my knowledge and, that I, as an owner/operator, am
fully authorized to sign this application on behalf of the applicant,
and to bind the applicant. I understand that under New Jersey
criminal law, insurance fraud is punishable by up to ten (10) years
imprisonment and fines up to $150,000, as well as civil penalties
authorized by the New Jersey Insurance Fraud Prevention Act. If
this application for coverage represents an electronic submission
for coverage, I further acknowledge receipt of copies of all
instruments relating to such submission, including the instructions
for completion application, the fully completed application and
addendums and the authorization for release of funds and
certification.

I understand that, as the applicant, the information provided herein
is material and will be relied upon by the Compensation Rating &
Inspection Bureau, as well as by the designated insurance
company, to produce the requested insurance and will be used to
calculate my preliminary workers’ compensation premium.

1 also understand that I have continuing obligation to promptly
notify the designated carrier of changes in:

e The kind of work conducted by the business

e The size of and/or classification of our workforce

° The amount of remuneration

e The business ownership or business structure

e Change of mailing address and/or principal physical:
location

21110381 v1

 
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 5 of 60 PagelD: 5

I agree to make avatlable all records necessary for a carrier or
rating bureau audit and to permit the auditor or other representative
to make a physical inspection of our premises/operations.
T understand that failure to do this may result in termination of the
coverage provided, civil penalties and/or criminal prosecution.

It is further understood that if there is workers’ compensation
liability under the law(s) of any other state(s), other arrangements
must be made.

In accordance with New Jersey law, if I/we intentionally understate
or conceal, remuneration, or misrepresent or conceal employee
duties, so as to avoid proper classification for premium
calculations, or misrepresent or conceal information pertinent to
the computation and application of an experience rating
modification factor, I/we shall be subject to civil penalties
authorized by the New Jersey Insurance Fraud Prevention Act, as
well as prosecution under the criminal laws of this State.

20. In executing the Certification and the Application to CRIB, HRM agreed and
represented, inter-alia, that:
a, The provisions of the New Jersey Plan would be applicable.

b, The provisions of the Manual would be applicable.

C, That it would provide true and correct information,
d. That it would cooperate fully with any assigned carrier.
e, That it would inform any assigned carrier promptly of any changes in the

underwriting information provided.

21. In conjunction with the Application, HRM completed, executed and submitted a
Truckers Supplemental Request Form. A true copy of same is attached hereto and made part
hereof, designated Exhibit C.

22. The Truckers Supplemental Request Form contained a Certification which was
executed by Tunjano on behalf of HRM. The Certification provides in pertinent part:

CERTIFICATION
I certify that J have read an(d) understand the statements in this

form. Also, I certify that the statements in this form as true and
agree to the following conditions:

.5-
21110381.vi

 
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 6 of 60 PagelD: 6

A, To maintain a complete payroll transaction record as the
insurance company may require, and to have these records
available to the company and Rating Bureau at the business
address...

23. In Box 10 on the Application asked: “Do you use subcontractors?” The response
given was: No

24, Box 8 of the Truckers Supplemental Request Form asked: “Do you use any
owner-operators?” The response given was: No

25, The Manual, Part III, section 1, page 1, paragraphs 1 and 1.1 provided in pertinent
part that the Rules, Classifications, Rates and Rating Plans in the Manual shail govern the
writing of policies, audit of payrolls and adjustment of premiums. See Exhibit D attached hereto
and made part hereof.

26. Part Ill, section 3, page 9, paragraph 46 of the Manual was entitled “Hired
Vehicles,” It provided:

If vehicles, including drivers, chauffeurs and helpers are employed
under contract and if the owner of such vehicles has not insured its
compensation obligation and furnished evidence of such insurance,
the actual payroll of the drivers, chauffeurs and helpers shall be
included in the payroll of the insured employer at the proper rate
for the operations in which the insured employer is engaged. If
such payroll cannot be obtained, one-third (1/3) of the total amount
paid for the hire of such vehicle under contract shall be considered
as the payroll of the drivers, chauffeurs and helpers. If the
proprietor or partners who own the vehicles are also drivers, one-
third (1/3) of the contract amount for the vehicles operated by such
proprietor or partners shall be included in the payroll of the insured
employer. Such amounts shall exclude fuel surcharge costs, in
accordance with Interstate Commerce Commission regulations
provided the employer’s books and records are maintained to show
such costs separately and in summary.

See Exhibit E attached hereto and made a part hereof.
27, Accordingly, pursuant to the New Jersey Plan, the Application, and Manual the
“Hired Vehicle Rule” was applicable to insurance applied for and obtained by HRM through the

New Jersey Plan.

21110381.v1

 
   

28. Pursuant to N.J.S.A. 34:15-79, HRM would be liable if an employee of an
owner/operator were injured and the owner/operator did not maintain workers’ compensation
insurance.

29, The “Hired Vehicle Rule” represents, in part, CRIB’s determination of the
manner in which the workers’ compensation exposure generated by remuneration paid for the
hire of vehicles, including drivers, if not otherwise insured shall be addressed as between an
insurer and employer. HRM agreed to this treatment when it applied for coverage pursuant to
the New Jersey Plan.

30. N.J.S.A, 34:15-87 provides in pertinent part:

No policy of insurance against liability arising under this
chapter shall contain any limitation on the liability of the insurer to
an amount less than that payable by the assured on account of its
entire liability under this chapter, and no provision of such policy
shall be construed to restrict the liability of the insurer to any stated
business, plant, location or employment carried on by an assured
unless the business, plant, location or employment excluded by
such restriction shall be concurrently separately insured or
exempted as provided for in this article.

31, Thus, pursuant to N.J.S.A. 34:15-87 and otherwise, HRM could not lawfully seek
and no assigned carrier could lawfully provide workers’ compensation coverage to HRM for
anything less than the entire exposure of HRM, including but not limited to exposure pursuant to
N.J.S.A. 34:15-79,

LM IS ASSIGNED TO PROVIDE COVERAGE TO HRM

32, By Notice of Designation dated January 27, 2017 CRIB designated LM to provide
coverage to HRM, effective January 25, 2017.

33. Pursuant to the Application, the Notice of Designation, the New Jersey Plan, the

Manual and relevant provisions of Title 34 of the New Jersey Revised Statutes LM issued to

HRM workers’ compensation and employers liability policy WCS5-338-372 832-017.

21110381.¥]

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 7 of 60 PagelD: 7

 
   

34.

Policy.”

35,

21110381.v1

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 8 of 60 PagelD: 8

Policy WC5-338-372832-017 is sometimes hereinafter referred to as “the LM

The LM Policy stated in pertinent part:

C, Remuneration

Premium for each work classification is determined by multiplying
a tate times a premium basis. Remuneration is the most common
premium basis, This premium basis includes payroll and all other
remuneration paid or payable during the policy period for the
services of:

(1) All your officers and employees engaged in work covered
by this policy; and

(2) All other persons engaged in work that could make us
liable under Part One (Workers’ Compensation Insurance) of this
policy. If you do not have payroll records for these persons, the
contract price for their services and materials may be used as the
premium basis. This paragraph 2 will not apply if you give us
proof that the employers of these persons lawfully secured their
workers’ compensation obligation.

E, Final Premium

The premium shown on the Information Page, schedules, and
endorsements is an estimate. The final premium will be
determined after this policy ends by using the actual, not the
estimated, premium basis and the proper classifications and rates
that lawfully apply to the business and work covered by this
policy. If the final premium is more than the premium you paid to
us, you must pay us the balance...

F, Records

You will keep records of information needed to compute premium.
You will provide us with copies of those records when we ask
for them. (Emphasis added),

G. Audit

You will let us examine and audit all your records that relate to
this policy. These records include ledgers, journals, registers,
vouchers, contracts, tax reports, payroll and disbursement
records, and programs for storing and retrieving data. We
may conduct the audits during regular business hours during the
policy period and within three years after the policy period ends.
Information developed by audit will be used to determine final
premium. Insurance rate service organizations have the same
rights we have under this provision. (Emphasis added).

 

 
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 9 of 60 PagelD: 9

36. In addition, the LM Policy had a New Jersey Workers’ Compensation Insurance
Plan Eligibility endorsement. Each such endorsement provided, in pertinent part:

a, Assigned Risk Eligibility

b. You will keep records or information needed to compute premium
as described in PART FIVE - PREMIUM, G. AUDIT, and
provide us with copies of those records when we ask for them; and

b. You will let us audit and examine your records and otherwise fully
cooperate with out attempts to conduct premium audits or inspect
the workplaces. (Emphasis in original).

LM’s AUDIT OF THE LM POLICY

37, On various dates, LM sought to conduct an audit under the LM Policy, but HRM
initially refused to cooperate.

38. LM later ascertained that HRM made many payments to drivers that were not
listed in its payroll records, and for whom adequate proof of insurance was not maintained by
HRM.

39. LM later ascertained that HRM paid remuneration to drivers that HRM contended
were “owner-operators” without providing proof that the alleged “owner-operators” owned
vehicles, and HRM did not provide adequate proof of insurance with respect to alleged “owners-
operators.”

40. After HRM initially represented that it paid remuneration through an account
maintained at Wells Fargo Bank, LM ascertained that HRM maintained a second account, at
Chase Bank, through which remuneration was paid. Notebooks maintained by HRM disclosed
that drivers were paid by HRM checks, cash and checks from commonly owned/commonly

managed companies.

21110381.v1
  

oT I

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 10 of 60 PagelD: 10

41, HRM made substantial payments it claimed were for expenses to companies
related to HRM by common ownership and/or common management. These include LCM Truck
Repair, SAM Management Corp. and PSL Management. No back-up or inadequate back-up for
such payments has been provided by HRM. Upon information and belief such payments
represent undisclosed labor payments.

42. LM has ascertained numerous trucks owned by HRM for which drivers do not
appear on HRM’s books and records. Upon information and belief, HRM maintains other bank
accounts which are utilized for paying remuneration, which have not been disclosed.

43, HRM is engaged in the trucking business, transferring waste between transfer
stations in New Jersey, New York and Pennsylvania. Yet HRM maintains that it has no
employee drivers.

44, There is substantial economic interdependence between HRM, on the one hand,
and the persons and entitles who provide driving/trucking labor to HRM. The latter are “cogs in
the wheel” of HRM’s trucking operations, without which HRM could not provide it’s trucking
services to the public.

45, HRM is an interstate common carrier, authorized by Department of
Transportation and Federal Motor Carrier Safety Administration. Upon information and belief,
those driving for HRM do so under HRM’s federal authorization number.

46, HRM has required drivers it contends were not employees to sign Employment
Contracts, see Exhibit F attached hereto and made part hereof.

AT, LM has reasonably estimated the premiums due under the LM Policy see Exhibit

G attached hereto and made part hereof, setting forth a balance due of $509,205.00.

-10-

21110381.¥1

   
   

48. LM repeats and realleges the allegations of paragraphs 1 to 47 as if same were set
forth at length herein.

49, By reason of the foregoing, LM has been damaged.

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 11 of 60 PagelD: 11

 

FIRST COUNT

WHEREFORE plaintiff LM Insurance Corporation demands judgment against

defendant HRM Enterprises LLC as follows:

a,

For full, complete and truthful disclosure of HRM’s operations,
remuneration and exposures;

For compensatory damages;

For interest:

For costs of suit; and

For such other and further relief as to the Court may seem just.

 

GOLDBERG SEGALLA LLP

s/ Youathan Ul. ‘Kuller

Jonathan M. Kuller, Esq.

Attorneys for Plaintiff

902 Carnegie Center/Suite 100
Princeton, NJ 08540

Ph, 609-986-1315 - Fax 609-986-1301
jkuller@goldbergsegalla.com

 

Date: November 7, 2018

21110381.v!

-il-
     

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 12 of 60 PagelD: 12

 

EXHIBIT A
 

NEW JERSEY WORKERS COMPENSATION
AND EMPLOYERS LIABILITY
INSURANCE MANUAL,

Effactve ily f, 79a4

' PART THREE
Sestion 14
Page t

 

     

Med Lat back eaci is =
1. Coples of Plan Available, Coles of the New Jarsay
Workars Compangalton Insurance Plan (hsretneile!
referred ta we the "Plan" consisting of the taxt aid three
caples of the Application Fos, are available io anyone
without coal from (he Ratkig Bureau, The numbarol sals
that willbe furnished {sIImitad fo avald Ite accumuallon
of obeolale forms.

2, Insurance Company and Employer Accept Plan,
Tha text Is the complate Plan and ealabiishas tha
obligations and responsibilities of both iha-amployarand
the designated Insuranag company, Bach Insurance
company accapts ail of (ha provisions of (ha Plan asa
condtticn af membership in the Raling Burasu, Tha
employer gogapts all of te provistona of tha Plan and
complaia raaponalbliity for the stalaments in the
Appiloallon Form when he affixes hie signature tharate,

4, Responsibility of Porgon other than Applicant
wha praparos Application Form. In any case whore
the Appication Form ls secured and completed by
another for the algnature of tha employer, H ls tha
reeponsiblity of the paren securing and completing It
lo Informs the employer fully of fils rasponsibilltiaa and
the condiltone under which |! Is appticabte.

4, Incomplets and Obsolete Application Form,
incomplata Appiivation Forma may be returnud, If an
obsolete form ls submilted, an Insurahoe comoany will
be designated but # new form Will be requested,

6. How Insuranoo te Effectod, The affective date of
- Insuranoe is governed by the provisions of 3144-8,
subparagraph 3 of this Manual,

&, Employer Reapanulblllly for Seourlag Inauranen,
The amployer ts responsible for sequring Workers
Compensatian Insurance jo comply with (he
requirements of law wiih ragpect lo its lablly undar the
New Jetsey Workers Componsallon law, Exoapt ag la
olherwisa provided by the Statute, Its 4 violation of Naw
Jersey law fo engaga amployees unless the employer
insures hie llablty under the Workers Compensation
Low,

Every alfor la made by the Rating Burau to dealgnuta
a member Insurance company to provide the employer
with Workers Compangaltan Inaurande as promptly as
posaldie after tha Application haa baan racelved,
Notitoatton ta sent to tha designatad mamber Insurance
company, to the employer, and to (he designated
producer, if any, but he Rallng Bureau dose not lake
/ any responsiblity for delaye oaveod by any
olrourmatanoes whatsoever or for mileoarrlage of Ha
communications. Tha amployer should sacertaln the
alalua of the Applicaiion and of tha Insurance thal | soaks
before incurring any lability under the New Jorsay

 

@ Compansallon Ruling and inspaollon Suroew

SECTION 14, NEW JERSEY WORKERS ¢

 

OMPENSATION INSURANGE PLAN
Workera Compensation Law,
7. Gredit Prodedura with reapeot to Plan Risks

wrltfan as Raguler Business, (n tho distribution of rlska
under 3:14-8, subparagraph 4 of thls Manual, oredit shall

ba allowed the member Insyrance companies for Plan:

risks wiliten ae regular business sublact to the following:
(a) The tisk fs Insurad Under the Plan,

(b) The voluntary Insuranga oorpany recognizes
iho tinanaed produoer authorized by tha
employer at the lmé voluntary inaurance Is
consummaiad,

(9) Credit shall begin In (he month following the
effective manth af the polley or tn the manth
following the occurrence of (f or (I) below,
whlohever is later,

() The Rating Bureau, fn Ite reguiar routine
operallona, determings that such Hak hag
bosn written as requler business,

(i) The member Insurance company notifies
tha Rating Bttreay by lelter thal {thas weltan
* such Mek as feguiar business, Tha fatter
ahall accdmpany the regular filing of
Informalion Page and attaching

. Gndaraemants,

If sUch tak fs one Ineurad under {ha Plan bythe Mamber
Insurance Toatian {hat writes It as reguta business,
wrtten nallfcaiton {Il} above will ba nageasary lo assure
oradtt,

(d} Credit for (he period anding one hundred and

twenty months follawing Ihe atlactive date of the -

polioy shall be allowed the member Insurance

soimpany which removes the risk fromthe Plan

regardiesa of any subsequent ohange In
inavranee company or other developments,
Orodil shall be disoontinued jf the ral agaln
becomes Insured under the Plart,

During the firat saventy-two months ofthe oradit
perlad the autlmated annual pramtim al which
{he lalfal polloy la originally written aheil be the
. alount credited, Whare the estimated premium
ls jase then $10,000, the oradiied amount shall
be doubled. During tha next fory-alght mantha
tha amaunt ored|tad shall be the following
proportions ef the premium at Whioh dha initlal
bollay was crediled

(@

—

Firat welya months = HO%
Becond fwelve menlia ~~ 80%
Third (welye montha 40%
Fourth twelve months 20%

Br
Ps

4
ms
i
es
a

 

 

 

 

 

 

 

 
Pa

ait oa

ee
us
v
oe
iY
oo .

 

PART THREE
Section 14
Page 2

Effeciiva January f, 2004

 

NEW JERSEY WORKERS COMPENSATION
ANO EMPLOYERS LIABILITY
INSURANCE MANUAL

 

(f} if (he Insurance company reoalving oredit
oancala or refuses lo renew a policy exeapl for
nenpayment of hncieputed pramlim, K shail ba
{ha rasponelbliity of the Insuranoa company to
notify he Rating Buresy by letter and to continue
ifs Insurance for a pared of iftagn days follawing
radalpt of notice by Ihe Ralkig Buraay to enable
the Insured fo effact Insurance Under Ihe Plan,
it shall not be neogguary under such
alroumstancee for the Insured to file any further
Appiloatlon Form, The reaponelbillly of tha
Insurance company under this paragraph shell
ba Ilmited to the ona hundred and twerly month
cradit parlod and shall terminste earior upon
elther lesuanee of insurance under the Plan, of
tha lasuance of Insurance by another Insurance
company aa réqular bualnesa,

{g) The Rallng Bureau shall be advicod by tha
mombar Insurance company of any volunta
offer to Insure a Plat rlak, Tha Buresy shall
inform Ihe employer, In willing, ef the effort of
the member Insuranas nanpany {o provide the
required jnadrance through the normal business
channels, The voluntary offer may also have
required accaptanca of a ralraspaotive rating

¥ ToSram, For purposes of application af Ihe rule,
he Issuance of renawal coverage In the
voluntary market conatilutes an offer, Where tha
voluntary ‘offer of Insurance ls rafacled, the
employer shalt be alibjeat to 4 surcharge of 18%

appliad {o tho standard premium,

(h} Tha Ratlhg Bureau shail publish a monthly
clraular of Plats risk explrations and Include a
tabulation of current oredita allawed {ha mamber
insurance companies ler Plan risks writen as
regulay busineag, The expirationa area alao
available In floppy disk and taps formate from
ANACOMP ING, al 6330 Hedgewood Drive,
Sulte 260, Alentown, PA 16406, Inguirles
regarding this sarvica should be diraatad fo that
company,

Plan Risk information Is alge now avallable via
tha NJORI@ Wab Site « hite/Awww,njarlb,com,
Sae ti? of this Manual for ataba,

       

ict Sk
New Jarsey Workers Campensalion and Employers
Wability Insurance Manual
Part 3, Saolton 14

New darsay Workers Compensation Insuranes Plan
Preamble, Tle Plan haa been adepied by the Insuranaa
company members of the Cempansation Railng and
Inspection Buraay and approved by the Commissioner
of Inaurance for the benefit of amployers aublddl to tha
Naw Joracy Workers Compansailan Law, It provides tha
Means for an employer to salty the requirements of
that law if unable to purchasa Workers Compensation
Insurance through normal channels, The Pia Ia a vehtole

® Compensation Aéting end inspoalion Bureau

 

for distributing (he Insurance for such employer among
ihe members of the Campensation Railing and Inspaciion
Sureau, in other tespects the dealings batweah an
employer and the Insuranoa company will fallow normal
business zoutlhe as closaly as posable,

Tha employer may designate a lleonsed proquaer and,
wilh respactto any renewal of Insuranoe under the Plan,
may change the daalgnaled producer by weltian notlea
to the Ingutanos company prior lo the date of such
ranawal or, wih the consent of the Insuranos com any,
at any ciher Uma, The name of (he daalghalad producer,
any, shall appear on ha Information Page of tha policy,
Tha insurance company sali pay a fae to the preduosr
dasignated by the employer based on tha advance
Premiuin, aubjeat to ndtisiment| at tha ime ihe earnad
pramlum is datermined, |f, as a reauit of addillenal or
relurn premium, the adjustmantia legs {han fly dotlara,
such adjustment shall be walved, Tha fee shall bebaaed

on New Jersey standard premlum and paid at the rate
oft

8% on tha Hrat $7,000
8% on tha paxt 4,000
4% on the nexl 85,000
2% In oxonsg of $ 100,000

Standard premlum as defined In 313-76 of tha Manual
axcluces any aurcherges, expense constant and la prior
to the application of premium digcount,

Aphileation for insuranos undar this Plan shall be made
to tho Compensation Raithg and Inapactlon Buraay
hereinafter rafetred lo as the “Raiing Bureau" and malled
oH

Componaation Rating and Inspection Auradu
60 Park Placa ,
Newark, Nud, 0719

(1} This Plan la avallabie to any aimployar In good fallh
entifod to Insurance Under tha Naw Jeraay Workers!
Compansation Law, wha ts unable to aeoura
Insurance for fils ltabillly under thet law and whe does
not have outstanding any uncontested unpald
premium In connection wiih any Workers
Compensation and Employers Liability Insvranaa In
effect during the Wo years Immadiately preceding, _

The empleyer may apply ta the Ratitig Bureau
directly of through a designated producer, # any,
althar by personal visit or by mall, (or agslatanoa in
agolring tha Inauranee. The Application shall be In
wilting on lhe Fort provided by (he Raling Bureau,

(3) As soon as posalbla altar ranelpt of the employer's
complated Applloation, the Raling Bureau shail
designate a member ineuranoe company la afford
Institance on behalf of the amployer and shall notify
auah [neuranog company, tha employar and the
designated produces, Hf any,

The effective date of the Ineuranos shall be 12:0!
A.M. on the day following the date of malling of the

—

(2

 

 

 

 
 

y

NEW JERSEY WORKERS COMPENSATION
AND EMPLOYERS LIABILITY '
INSURANCE: MANUAL

Case 3:18-cv-15859-MAS-LHG_ Document 1 Filed 11/08/18

Effective July 1, 1999

PART THREE
Seotion t4
(corroctad 10/1/01) Page 3

 

Appiloation and presarlbed advanes premlum to the
Rallng Bureau as shown by tha posiinark on the
franemital envelope, If ihe poatmark is not legible,
er materad mail lg used, tha Insurance whl be
olfeoilve at 12:01 A.M, ant the day of recelpt of (ha
Application and presoribad advance premium In the
Rating Bureau, If an earllar mailing date Is
astabilshed by proof of mal¥ng with a recognized
Poat Office raaalpt, Inaurance shall ba effective 12104
A.M, on the day following the date of auch mailing,

in the event ah Appilaation and presorlbed advance
Premium are dallvered lo the Rallng Suraau by
moana other than ihe United Stalag Postal Servica,
Insurance shall be made affective at 12:04 A.M, on
the day foilowlng the raasipt of the Appllvation and
prasarlhed advance premium In the Rating Bureau,
‘The plokup data of a racognized overnight dallvary
or ogurlar service shall be daamed the equivaant
of the United Slates Poglal Sarviee poalmark and
coverage made affective at {2:04 A.M, on the
following day, In tha avent there ls in foraa ag palfoy
terminating gt a date later than the data thal would
be flxad pureuant to this rule, or If the amployer
desifea Insurance ata later data, the employer shail
Indioate avolta date In tha Applloation and the Raling
Bureay shail ffx tha date Whon the Insurance

' haoomea affeclive as 12)01 A.M, on the staled *

termination dale of tha poltay th feree or ag of the
latar date specifiad by the amployer,

The Rating Bureau shall forward {o the designated
inaUtanoa company one copy of he Applloation, the
hoilee of the affgotive dala of the Inauranca and (he
advanoe premium, same lo bo credited by the
Insurance company againet the policy pramlum,

If the estimated annual pramium is fevs ihan five
hundred dollara, such eallmated annual premium
shall accompany the Appiination, If the stinated
anmua} prarnlum fy tore than five hundred daollara,

' the Application shall ba aocompanted by such
eellmated annual pramlum or forly paroant th
ag advanoa premium but ih no event lees than five
hundred dollays. The balance, if any, of the eallmatad
annual pramlum shall be pald wihin 30 days after
notice of premium due,

In the event that the deeignatad Inaurence company -

and lhe employer agra to Interim adjuetment of
premium, the follwing addtional premium |e
requited te ocinplate ihe depoalt premium: quarterly
basis—10% of astinated annual pramium, sem
annual bagle—38% of astiated annual pramtum.
Such additonal prentum shal ba pald within 80 days
after notles of premium dus,

in the avent Application ts received without the
prasorlbed advanea premium, i will ba procssead
and tha partles nolllad, Tha affevilve date of tha
inaurange will be gstablishad with dus racagnition

@ Compungalion Rating and taapaction Bureay

Cr ae

 

of the method of dispatoh, dellvary and receipt of
the pragortbad advance premium by tha Sesignated
Insurance company aa deserlbad abaya,

The Rating Bureay will dasignale iis member
Insurance companies to Ineure aligibla employers
by premiuin th {Ike proportion fo the distribution of
wellen premiums among the Insurance compantea
for New Jorsey Workara Compensation and
Employers Labilty Insurangs, ao far aa thal (s
practicable, In thle regard mambar Inaurance
vompanies may arrange to hava designated Plan
polales serviced YY a third parly provided, however,
hat tha contreot of Insurance Is fasued in the nama
of (he dealgnated member’tompany and thal ail
Information Inviuding correspondences furnished {he
Rating Buread‘also Is Inthe hate of ihe designated
mamber company,

The selnsurance machaniam, known ae he National
Workers Compensation Relnsuranae Pool, algo is
racognizad aa an acceplabla means by whloh
momoer curlers may meal their obligations under
this Pian, An Insurer may choose to aatlafy Ita
obligatlons under this Flan by subsaribing to tha
Natlonat Workers Compensation Reinsurance Pool
Anictes of Agraement, in the disilbution, the Rating
Bureau Wil repognize the Natlonal Workers
Companaation Reinauranag Pool by deaignaling
only servioing Ingurartes company mambera tharaof,

‘Two er more Insurance compartes under the aame
management may designate one at more of such
compantes to reaolve alt of thelr Plan iiska,

In the distribution and tn accordance with the
procedure authorized by the Governing Commitica,
oredit shall be allowed for Flan rake written as
reguiar businegs,

(5) ‘The Insurance shall be issued for a perlod of one

(4

—

year unlase the employer requeata short term §

Neurance whloh may then be |ssued in accordanca
with tha yules of this Manual, The Inavrande may be
provided Iniitally by binder, '

%* (8) Ant Inautance company may appeal to tha Goyerning
Gommittea for relief from any Plan or from an
subeequent renewal bul, panding such appeal shalt.
hot wihhald or delay tha Isevance of the insurance
required by paragraph 3,

(7) Workets Compensation and Employars Liability
Insurance provided under this Pian shall ba subject
{o the rules, rates, minimum pramiume,
olagalonilona, and the applloable railing plans of this
Manual, &xoapt as provided In paragraph 8, no
neurance opmpany shall charge eny rale of
premium athar than aa so delarminad,

(8) Jf, In the opinicn of the insurance company, the rates
or minimum pramium ere seriously Inadaquals
batause of Wngual or abnormal hazardg or bacause

s
ta
rs
eh
Pl

a

See ral

 

 

 

 

 

 

 
 

eA

=

v.
2:
oe
2
es

 

PART THREE
Saction 14

Page 4

Etfeciive July 1, 2004

NEW JERSEY WORKERS COMPENSATION
ANO EMPLOYERS LIABILITY
INSURANCE MANUAL

 

io

—

of (he-prior logs oxperiance of the Plan rlak, the
Insurance company may make wiltlan faquest {or
the Goveriing Committes to fit rates of minimum
premium which It deems adaquale, The employer
end desiynatad producer, If any, shall ba funlahed
with {ull parttoulars regarding the raquest of the
Insurance dompany, ' ,

A Govarning Comnulitas hearing shall be scheduled
and Ihe employar and the dasignaled producer, If
any, shalt be Inviled to attend, Nollee of tha hearlng
shail ba malted to.(he Insurance sormpany and the
employer and deelgnated prodyosr, if any, al feast
ten dayé before the date acheduled far tha hearing.

The Governing Committee, following \ha hearing,
may adopt such rates and minimum premium ae, i
Ks oplnicn, are both reasonable and adequate and
upon approval of the Commisstaner of jnsuranca
and the Insuranoa company sisal! pravide tha
insurance If accordance therewith,

Default by the amployer in the payment of any
Workers Campansation and Employara Labillty
insyranoe premium, when due, ahali autamatloally
he considered aa grounds for cancelation of tha
Inaurance, whelher tha premium has become dua
undar Ihe current of praceding (nsuranca, If, after
the Issuance of cancelation in ancordanca wilh this
paragraph, the employer pays the pramlum that was
dus, the Insuranae company shall

(a} Relnatate the Ineuranoo, without fapse, If thé
premium is paid bafara the effaoilye date of jhe
oancelallon, of

(5) ifthe premium |e pald after lhe effective date of
canoalatlon, the short tarin Insurance shall ba
Issyad ta expire on (he seme date aa tha
expiration dale of the-oanosled (neurance,

{¢) The effective data of coverage of the short {erm
Insurance shalt be datermined fh a manner
conststant wilh 3:14-9, aubparagraph 9 of the
Plan,

ifthe premiuen Is not pald wiihin thirty days, the
{nsuranca company shall (hen netify the Rating
Bureau of the amount die and the Rating
Bureaa, afler rollfying the employer and
designated producay, if any, shall formally
withdraw the risk from the Plan, No further
Inevranhes Under the Plan shall be alfordad on
behalf of suoh employer unill the pramlum has
been pald and ihe Raling Bursau fa salleflad
that the employer Is In good falth enililsd to
Insuranca, .

(40), after the Isauanca of inaurance, it shall appear

_lhat tha employer ta not gr ogasas {o be In goed
falth enthled' to inauranca, ihe [nguranoa company

© Componsalion Ratiig and inspocilon Buroay

 

may make wrillan raquest to tha Rallng Bureau to
authoriza pancellation of tha Insurance, Tha
ampioyer end dealgnaled producer, If any, shall be
furnished with, full partlouiars ragarding the requast
of the Insurance company. Upon written raquest of
the employer, a Rating Bureau hearing may be
scheduled and the eniployer and dasignalad
producar, fany, shall ba inviled to attend, Notice of
the hearing shall bea mallad fo ihe Insurance
company, tha employer and designated producer, If
any, at laast len day before the date scheduled for
the haarlng.

if the appeal of the Insurange company Is based
upon physleal conditions of tha workplagea, lack of
safeguards, or fallura lo comply with the safely
recommendations, tha appeal shallbe accompanied
by cenolialve evidence that the condillons under
which the ompioyer operates do not meet tha
mintmuin legal yequiramants of (ha Stata ef New
darsey,

* = The Rallng Bureau, following the heating, may
authorize the Insurance company to cancel the
Insurance, [fthe neuranad Is a0 cancalad, no farther
insurance unter (he Plan shall bg affordad on behalf
of {he employer until he Rating Bureau le satisted
thal tha employer is In good falth enililad to
Insuranos,

*(11}Bach pollay of Insuranca Iseued pursuant te lhe
provisions of the New Jersey Workers!
Compensatlon tnsuranco Flan ahail have attached
Endoraemant WC 29 03 09 "New Jeraay j.imiled
Other Stalas |nsurancey Endorsement” and WC 24

' 09°10 "Naw Joraay Woerkora' Compensation
Insurance Plan Ellgiblilty Endorsement,’

Tha Procedure for carrer raquest for lermination of
ooveraga for employer non-oompitanca with the
provision of WO 29 03 10 shail ba ag fallowa:

(a) Written dooumentalion to the Rating Bureau
alting (he Endorsement proviston(s) In violation,
to Include copies of carler aeriifled mal wilh
return reogtat requeats to ihe amployer and
producer, If any, for compllance.

{b} Afler review, and upon ihe Rating Bureau's

” satlsfaction of the carer's efforts, the Rallng

Bureau Wil notify the employer, and producer,

If any, In writing, of the oarler's formal raquest

fartarnilnation, Such nolification will allow the

amployer an additional 10 daya to comply wih
the polloy provisona,

In the event of fallura ofthe employer to respond
fo the Raling Bureau's nolifoation within the
presoribed time, the carrer wil ac Inform the

(co

=

Bureay and tha Burday will provide the sarler |

with written authorlzation lo.terminata the
coverage,

 

 

 

 

 

 

 

 
     

Case 3.18-cv- 15859 MAS -LHG Document ter Oe ease OL C0 Pagel

 

NEW JERSEY WORKERS COMPENSATION PART THREE |
AND EMPLOYERS LIABILITY Section 14 tS
INSURANCE MANUAL _ Efisetive July t 2004 Pago § . !

 

(2) issuance by the cantar of the approved notles
of oancallatlon shall provide tha employar with
30 days advanos nellea of termination,

Reauitant compllance by the emplayar pilor to,
or within 30 dyag afer, the affective date of
cancellallon shail result in rainatalament or
issyance of short tarm Inauranne as provided
for Ins $:14-8414)(a), (b) and (0) of tha Plan.

(f} Contlhued nan-complance beyond the times
prasorlbed haraln wil result in the amployer
baing sbneldarad no longer In good falth entived
to coveyage through the Plan until such fine as
the Rating Bureau |é satisflad that any violations
hava baan oorractad,

(e

(12)I¢ shall be tha obligation of tha insurance company

to arrange to alford ranawel insurance for sach
amployer Inaured by [tin aocordange with lhe
provisions of this Plan. Approximately thiny daye
prior to tha renawal date, the Insurancé company
ahall arrange for (he particulars incident to the
ranewat of the Insuranaa and provided the depaall

premiurt is pald by tha employar prior to the ranawal formulas
data, the renewal Insurance shall be lssyad wilhout ARE 0,08) (EY (R - 1yiea
lanee. seat cs came {
The deposit pramium shail not be more than the where!

follawlng schadula;

Estimated Antiual Additlonal

Promisn Program Dopowit Payments particular Insured (in hougands), limited to
Aen ane nal “ ; 3, ‘The adjustmant factor will be shown on ail
$10,000-$24,092 Quarterly 10% «= experiance vatlng forme (ERM-1). Tho &
$26,000 & OVER — Monthly 26% a adjustment factor wil ba appiled to standard

Tha sffective date of coverage af the ranawal
Inauranos shall be delsrmined In a manner
consistent with 3:44-8, subparagraph 4 of the Plan
regarding mathad of dispatch, delivery and racalpt
of pramtum by tha designated Insurance company,

if Insurance fa not sifegted within alxly days of
axplration the Insurance company shall nollfy (he
Raiing Buteau, Tha Rating Bureeu ahall Inform the
employer and designated produces, if any, and In

B} PPAF Formula-~

1, After the cajoulation of tha experience
meodlfloation factor (M) for the risk, a
walghted ralla (R} is calculated,

p= 10:5- O8W) An + (0.6 + O.5W) A
n (M) (E)

wherg:

W ia the excess cradiblitly

A ja the modified tolal foenes

An is the modifiad normal lnsseg

E ds the (olal oxpedied Ioagaa

En Ia the expected normal lossan

M 3s the oaloyialed oxperlancs modification
R la the weighted ratta, llrnitad to 2,0

All values except R are those used In the
experience rating modification celoulatlon,

@ Hf RIs greater than 1.0, an adjvelmant factor
{AF} will ba calculated using (ha following

E Is the total expected fosses of tho &

premlum and Wii bo appicabla lo all policies
Insuzing @ risk In the Plan,

©) The maximum adjustment factor la 30%, Only Fane

Insurads with expected lougaa equal to oy
proater than $40,000 will be subjaat to the
maximum adjustment, The following lable shows
maximum adjuatmertta by risk expanted loss
alze, ‘

Rlak Expocted Losses Maxhnum Adjustmonts

tha absence of premium payment leading te the To 4,909 6%
fssUence of Insurance shall rellava the Insurances 8,000- 9,999 9%
company of tha sesignment, , 40,000.24,599 14%
ha ST en eer rare Tri 26,000-39,908 204
RE) Pail Pron Adustiicnt Program (PPAP) 40,000 aiid ° ver aon

A} Eligiblily—The Plan Premium Adjustment
Program shall be applled to a risk If It qualifies
for experianes raling and ia Insured In the Now
Jersey Workers Compensation Insurance Plan,

@ Compensalon Rating and Inspection Buraay

 

D) Definitiena

For the purpoges of this pregrara, the following
definitions apply,

 

 

 

 

 

 

 
 

A

Case 3:18-cv-15859-MAS-LHG

“4
rm
||
o
i
in
1
2)

 

 

PART THREE
Saotlon 14
Pada &

1, Walghted Ratlo—A oomparldan of the
madifiad lossea lo the expected lossaa, A
fatlo greater than 1,09 is subject to th
PPAP, This railo (s Hralfed to 2,00, :

2, PPAP Adjustment Factor—The faster ls
applied to tha standard premium, Thle factor
Js determined by the formula in 8-2 uaing
the weighted ratio In B-1,

* (14) Ifthe Instrance company desired to be relayed df

the sontinuing obligation te Inaure the employar, It
shall notify the Rating Bureau, in writing, not {eas
{han sity days befora expiration, The Rating
Bureau shal| retlave the feurance company of iis
obilgallon and shall designate anther, inauranaa
company to provide the ranawal [neurance In
acoordanas wlth paragraph 3,

Upon reqaipt by tha nawly dealgnaled carrier of
tha renewal deposit premium, (he carrer may
provide the employer with a naw application to be
fully completed, executed and returned within thirty
days. Upon racalpt, the carrer shall then ie a
copy of the application with the Rating Bureau,

Faliure by the employer te comely with the
provisions contained heraln will rait in carrlar
nollficatlo lo ihe Rating Bureau, The Rating Bureau
wil then notify the employer end produoer, if any,
In writing, advising that failure ta provide the
required appileation within ton days wilt conalitita
Srounds for ounceliaflon of the coverage fer non-
compliance. if, efter the Issuance of cancellation
In ageordance wilh thle paragraph, lhe amployar
aubmits the required application, the insurance
company shail
{a) Ralnatale the Insurance, without lapse, if the
appioallon ls secalved before the affective date
of oancallation, or

(b) Ifthe applioal[on Is recaived within thirty days
aller the alfeotlya date of canceflafion, short tarm
insurance sahil ba fseued fo expire onthe same
date ag the expiration dale of the cénoailad
lhsurance,

(c} The effective date of coverage of the shor term
insurance shail be determined In tha manner
oonelatant wilh 3114-4, paragraph (3) of the Plan,

(15) in fhe event that a pollay lasued by an ineurande

company ta sanscaled becquee Workers
Companaation and Employers Liability ineuranue

Is to be provided by it or anther Inauranoa

company 48 fagular business, auch cancelation
shal] ba pro rata and the repponalbllity of tha
designated Insurance campany shall automatically
lerminale aa of the affective date of [he voluntary

. (neurarics,
© Compensation Raling and Inepootlen Bureny

Effective July 1, 2004

 

Document 1_ Filed 11/08/18 _ Page 18 of 60 PagelD: 18

NEW JERSEY WORKERS COMPENSATION
AND EMPLOYERS LIABILITY
INSURANCE MANUAL.

No employer may apply te the Rating Bureaqu for
Inauranod Under ihe Plan after an Insurance
company has lesued a renewal or offered to provide
the Ineuranoe as ragular buslnegs, [n such casas,
the amployer must acoapl such voluntary offar,
otherwise the standard promlum will ba subject to
8 16% surcharge In accordangs with 3:44-7(g} of
thls Manval,

Itls improper for a tnembar insurer to request that
an employer be plaged in the Flan before an offer
of voluntary coverage (gy mada, In aach euch
documented situation, a monetary fine of $5,000
wit be levied agalnat the Inattrar,

Ita Improper far 4 Icensed producer to reject an
offer of voluntary coverage on behalf of an employer
Uniega the producar has inforiied the employer that
the 16% surcharge referanoad above will ba
applied, In each such dacumanted alluation, whare
the producer has failed to noilfy tha employer of
lhe auroharge, a fina of $1,000 will ba lavied against
the producer

{18} The aeceplance of the Plan Js a condition of
meniberahia tn the Compensation Rating and
Inspaction Bureau,

(17) Every Insuranoe company which la or booomes a
mamber of the Rating Bureau shall fila an
aoosptange of tile Plan ypon such form aa the
Rating Bureau shall provide, a9 a pordition of ila
membership in the Rating Bureau, Indloating
therelh the lovation of the office of the Insuranos
sompany which will handle Plan rlok
corragpandenee and ihe name and title of the
Individual In that offloa io whom suoh
corraspondanae 13 lo be addressed, Such
Insurance company shall also Indioale tharaln
whether {tts or ls not a mamber of the Natlanal
Workers Compangatlon Retnsuransa Pool and
whether it's a seryloing of nengervialng mamber
thereof, The Rating Bureay authorizes tha
Admintetrator of the Natlonal Workers
Compensation Ralnsurance Pool lo, (). select
gervioing oarrldra ta insure gerlain amployers
asylgned under this Plan, (Ui) ta fally and equitably
allocate lha expensee assoulated with the
telngurance pravided, and (IM) {0 antabileh
compensailon for such sarvicing carrera,

(18) New Jersey may be Inaluded In Item 36 “Other
States (neurance” of the Information page for
residual markel pollates tasued In olhar jurisdictions,

(19) Terrorlam Risk insuranog Act of 2002, For
pollolea writin In accordance wilh the New Jersey
Workera Compaenaation Insurance Plan, the
prageaduras set forth In 9:9-65 of this Meanuaj are
appllenbia,

 

 

 

 

 

 
Case 3:18-cv-15859-MAS-LHG_Document1_Filed 11/08/18 Page 19 of 60 PageID. 19

¢

ACORD, NEWER T Ea ich FR Gr AIRS RATIONINSHBANCE PLAN | oneenserrs

COMPENSATION RATING AND INSPECTION BUREAU
80 PARK FLAGE, NEWARK, NEW JERSEY 07102, (073) 622-8014
IMPORTANT «FILS IN DUPLICATE
Complete fully. See instruction shoal, Type or Print, Attach aoparate alwol, if nageasary.

Tita employer ta unabla to purohasa Workers Compengatlon and Employers Uablilly Insurance! for lis llabilily under
tha New Jeray Workera Uompensation Law. At leas. Three non-affiliated companies have declined lo provide
volintary coverage, For that resaon the amployar applies for selection of an insurance company through the
Naw Jorsey Workers Compansation Insurance Plan,

 

 

 

 

 

 

 

 

 

RUREAH FIL? HUMBER GOVERAGH REGLENTED EFFGQTWS RATS HRW JERS RY TAXPAYER JOARTIFOATION &
1; HAME OF SHPLOYER TOLEP ROHR HIER PEQURAL BMPLOYEA ID WECOIAL BROUIITY F
THARING Adpnuae linsludhp EP codel ° WOATOAUAMEAS OR | 4. CEOAL ATATLS -WPORTANT -AEFAN TO INATAVOTANa
APERATION UnOAY
INDIVIDUAL COMFORATION
PARTNERSHIP GUDOHAPTER "6" CORP
| ryetu

 

 

 

§, LOGATION OF ALL NEW JEASEY SHOPS, YARDS OR WORK OBA
STREET, CITY, CQUATY, STATE, 27 CODE fl

i

OPMEET, CTY, COUNTY, STATE, di? sg Ok RAR GFP)

pre

 

 

 

 

 

 

 

 

 

 

WHAT RESORDS DG-Ya4 MAINTAIH BHOWING ALL PAYROLL, AND WHERE (LOCATION) MAY THEY 8 EXAMINED?

JR YOU HAVE OWNAAE OA

Yea } YER, WAS COVBAAGR THACHIOH: YOLUNTARY
. ANY FREVIOUS NJ WORKEAS
GOMF INSURANOE COVE RADE?

Lg BELOW HAMES AND eV ReoENTanvad OF oF ree edit WHICH RAVE REFUSED povataae te TRE PAGY SINTY DAVE: THE

RAPREgEH TAT EO WAMBO MUST BE FULL MG EMPLOYERS OF THE INSUAANGE COMPANY, IF AP: be, ONE OF THESE COMPANIES [ {J
SHOULO BE THR OMA PROVING WonKend SRPENOAT ATION INSURANCE TO The APPLIGANE AT NE TIME GF APPLICATION, AL3O, ves RO

HAV YOU ABORIVED ANY GFPEIRG OF VOLUNTARY COVERAGE?

 

@ AGORG

 

 

 

 

 

 

 

 

 
 

Case.3:18-cv-15859-MAS-lLHG Document... Ejled 1108/18, Pag
. wee re ¢ eet ME gh Bomee rey re] oe wore 1 . ot v t re Sa Loe a wel taal

10, NATURE OF BUSINESS/DESCRIPTION OF OPERATIONS

 

GIVE COMPLETE DEAGIUPTION DF BUCIHEGA AND GPZRATIQNA INCLUDING PRORLOTS MANUPACYUREO, S0L0 OA BEAYIDED,

 

 

 

4,00 YOUHAVE OPERATING IN AYATT OTHER NEW URRBBY?
YES, LISP THE STA Wor vial eu peees

€@ ANDLENOTH OF TIME aa OY BTATE}

2, HAS THERE
OWAHABHIF
iF ATATEMENT ON EMPLOYERS
OWNERS, NOLUBING

4, COHS ANY
OTHER NEW

   

 

12, CLASSIFICATION OF OPERATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLABBIFIOATION PRAREOL OGY lee] Ca ATH w i A
OLERIOA. OFFICE EAPLOYedE RAID
SALBSPERSONS + OUTSIDE b742
DRIVERS NOG Teg
TOYA. PRGMIIM SUSJEO? 10 THEEKPERIENH Noor
” PREAUM MODIFIED TO RYFLECT EXP MOD
| Osten paesun changes
4 BNTER NONE IF EMPLOYER IG NNT SURIEOT TO EKPSRIENGE HATING, FOTAL RATIMATED 8 TAN GARD PHEMIVM
FU le EPL AE EUSA TOE | amar |
SH14-8A10} OF THE MANUAL, THE MACTOR (DUATIPTIE Ag *rPAM PREAH DISQOUNT (JAE 4 TALE) IP APPLICADLE
HAT fi FOLD GN THE BKPERIEAOE RATING DATA (ORLOW THE {9006} KeRENOKEONETANT
wt Fare MUL ne aie ae sre eae Woe (2740) TERROHIOM Rist MGURANCE CHANGE + $ 0.03 PER $400 OF PAYAQH,
OF THE TOTAL BBTMATED ANNUM, PREMHAM,' OR $50, TOYAL HATIMATES PIEHIMM
WHICHEVER [9 GREATER,

(0090) SECOND INLAY FUND BUROHARGE

 

(030) UINBLiNEO BLIPLOVERY FUND BURGHANGH

 

 

TOTAL EEMMATED nadr ¥

 

 

 

1 DEPOOTY PREMIUM WITH APBLIOATION

 

 

 

13, PREMIOM PAVNENT

THe ATFAGHED CHECK Fon PAYAL TO NJ WORKERS COMPENEATION A FLAN AERRESENT9 ADVANOE PRE OONOING TO PARAGRAPH 9 OF THE FLAN,
14, EMPLOVER OERTIFIOATION

 

| OPRTIFY THAT | KNOW THE CONTENTS Of HI APPLICATION AND THAT THE INFORMATION OIVEN |§ TAUE, COARKOT AND PLETE,
COMPENSATION RATING AND INSPECTION BUREAU WILE RELY ON THis CERTIFICATION IN SELEQTING AN INSURANCE OOMPANY 7 PROVIDE THe
COMPANY AHO Wee TEL Vie AUIOWSE COMPANY PREHPTLY OF ANY chanaee’ WV TH RimAnTGN Gogh Soe Foviey Vesa sf URANGE
UNDERSTOCD THAT IF THEAE ig WORKERS COMPENSATION he UNDER TRE LAW OF ANY OTHER STATE, OTHER ARPANGENCKTT ue ay Wao:

| UNDERGTAND THAT ANY IRYENTIONAL FASS OR MISLEADING INFORMATION OONGERNING ANY FAOT IN THld APRLIDATIO
PENALTIES AS ARW PROVIOgD BY LAW, VOT IN THIS AP N MAY SUGIEOT WE TO

 

 

 

 

 

AMPLOVHAS SIGNATUNA AWE TTL : DAT
48, PRODUCER OERTIFICATION :
DiSOHATEN LiCENAND PRODUOKS, |F ANY HOLUDE ADOnESS) FEDERAL PMPLOYER ( SUOGIAL SROURIFY NUNDER
'
TELYFHONE HUMaR

 

| UNDERSTAND THAY INTENTIONAL MISSTATEMENT OF INFORMATICN IN THIS APPLICATION MAY SUBVEOT ME YO PENALTIES AQ ARE PRO 8 j
INOLUBING, BUT HOT unto TO Cage OF CoeNet N PENA AA ARE PR VIDED Y LAW

 

PRODUCEAG BIGHATURY AND TITLE DATE

 

 

 

 

ACGRD 133 Nd (2004107)

e 20 of 60 Pagel. 20

 

 

 
Case 3:18-cv-15859-MAS-LHG_ Document 1 Filed 11/08/18 Page 21 of 60 PagelD: 21

NEW JERSEY WORKERS COMPENSATION . PART THREE
AND EMPLOYERS LIABILITY Sealion 14
INSURANCE MANUAL Etieotive Apt 13, 2008 (acrreoted 10/1/01} Page 9

 

 

 

 

NEW JERSEY WORKERS COMPENSATION INSURANCE PLAN >
ACORD., NOTICE OF ELECTION «PR RORIETORS Auld RANINGHS |

(SUBMIT IN DUPLICATE}
PLEASE PRINT OR TYPE, ATTACH SEPARATE FORMA IF NEORARATY)

NOTICE OF ELECTION - PROPRIETORS AND PARTNERS
; WORKERS! COMPENSATION’ AND EMPLOYERS’ LIABILITY INSURANCE

THIS NOTIO# MUQT BE COMPLETED [F ANY ENTITY IS OPERATED AS A PROPRIETORSHIP OR ANY TYP OF PARTNERSHIP
INCLUDING A LIMITED LIABILITY PARTNERSHIP OR LIMITED LIABILITY COMPANY,

THE NEW JERSEY WORKERS! COMPENSATION LAW WAS AMENDED EPFEOTIVG APRIL 13, 2000, THE AMBNOMENT PERMITS
ELEGTION BY A SELF-EMPLOYED PERSON OR PARTNERS OF ANY PARTNERSHIP INOLUDING PARTNERS OF A LIMITED
WABILITY PARTNERSHIP AND MEMBERS OF A LIMITED LIABILITY COMPANY AOTIVELY PERFORMING SERVICES QN BEHALF OF
THE BUSINEAS TO BE UBEMED EMPLOYEES FOR THE PURPOSE OF RECEIPT OF BENEFITS AND THE PAYMENT OF PREMIUMS,
THIS ELECTION DOSS NOY ARFECT THE iNSURANCE GBLIGATIONS FOR EMPLOYEES OTHER THAN THE SELP-EMPLOYED
PERSON, PARTNERS OR MEMBERS, .

THI8 ELEOTION MUST @E MADE AT THE TIME THE POLICY I@ PEROHASED OR RENEWED AND MUST BE EFPEOTIVE AT THE
INCEPTION DATE OF THE POLICY, iT [9 IMPORTANT TO NOTE THAT THE ELEGTION CANNOT HE RESCINDED DURING THE
POLICY PERIOD AND THAT IN THE CASE OF ANY PARTNERSHIP INCLUDING A LIMITEO LIABILITY PARTNERSHIP OR LIMITED
LIABILITY COMPANY, ALL OF THE PARTNERS OR ALL OF, THE MEMBERS MUBT ELECT THE OOVERAGE, YOU WILL BE
REQUIRED TO PAY A PREMIUM BASEO ON THE REMUNERATION AND DUTI&8 OF THE SELF-EMPLOYED PERSON OR BACH
PARTNER OR EAQH MEMBER,

r THE INSURER OR INSURANOR PRODUCER SHALL NOT 68 LIAHLE IN AN ACTION POR DAMAGES ON AGQOUNT OF THE FAILURE
OF THE BUSINESS, LIMITED LIABILITY PARTNERSHIP, UMITED LIABILITY COMPANY OR PARTNERSHIP TO ELECT TO OBTAIN
WORKERS! COMPENSATION COVERAGE FOR A SELF-EMPLOYED PERGON, LIMITED LIABILITY PARTNER, LIMITED LIABILITY
COMPANY MEMBERS OR PARTNER, UNLESH THE INSURER OR INSURANCE PRODUCER OAUBEG DAMAGE BY A WILL FUL,
WANTON OR GROSELY NEGLIGENT ADT OF COMMISSION OF OMISSION,

WHETHER ELECTING OR REJECTING GOVERAGE, TT WILL BE NECESSARY TO COMPLETE ALL OF THE INFORMATION
REQUESTED BELOW, THIS COMPLETED FORM MUST THEN BE RETURNED TO THE CARRIERPRODUGER, A COPY OF THIB
NOTICE AND PROOF OF MAILING SHOULD BE RETAINED FOR YOUR RECORDS,

 

 

 

 

 

 

 

 

 

 

 

 

 

” ALWAYS COMPLETE THIS SEOTION
NAMZOF BUSINESS
DOVERAGEIWELACTED ["] cOVERAGHISREJEOTED [7] ETHUN FOAM DR OnO/ Wearton, Lo]
[Wane TOF PROPRIETOR OAALL PARTHERS ROTATED AINUAL rea
____ (PLRASE PHUNT) WAGE
1 : '
; ;
- —_
4, '
5
ALWAYS COMPLETE THI9 SECTION
SIGNATURE) DATE:

 

 

PHOPRIGTOR ORAPAATNER =~

 

 

CRI Form PR-1A (7/01)
AGOAB 104 Nd (200107) " GAOCNG CORPORATION 2000

 

eee

ad
fF
5
.
“ce
iw
eit]
oa]
a
B
os

wir

 

 

 

 

 

 

 

 

i
i:
Bt
t

 
  

I f

Case 3:18-Cv-15859-MAS-LHG Document 1 Filed 11/08/18 Pa e 22 of 60. PagelD: 22 —.

   

PART THREE : NEW JERSEY WORKERS COMPENSATION |
Beaton a AND EMPLOYERS LIABILITY
Page 10 (corretted 10/1/01) Effeolive April 1, 2000 INSURANCE MANUAL bg

 

 

 

AGORD, NEW J FAS BY, WORKERS Fe ENSA TION INSURANCE PLAN| a ' | ,

{Submit iy Dupiloaie) 1
(Plaage pilnl of type. Atach eaparate forme \'meceanary,} \

A labor contractor {lvssor) teasing Workere lo another anilty or qnilllos must anawor all quasons on doth sldaa of thts appilea-
Won, Exoiude any temporary help sarvica provided, oy Ihla purpose temporary holp sorvica means # soryloa hore tha iabor
, cantragtar hires [ls own employsew and agalgns iam to olants for temporary perada ta add 19, tho olfenl’s Work [area Ih §pe- . |
, clal work allvallons, such ag employes abseycou, tamporary skill dhorlages and soadenal workloads, B

1 Name of labor ganianlor!

Alleoh a ial by judladleton of cach name (he fehor coniaclor opemlod wnder In tho lant five ) yoara, Alaa give lhe polly
nunibee and eesrer for onoh workora agmpensalion insuranoe pale Ieavad to tha aber contraoley under pach mama tn lho
past [lve {5} inate. Altach @ sopy of the mosl coat Form WRG "Employar Repo of Wages Pald" or ile equivalent fitad
with the United Slale Infarnal Revenus Service by tha jabor eonlractar,

Atlaoh @ dob of avary parson or enilly awalng w five porcent 45%) or eyaro Intarag( In tha fabor contractor now. Alea altach 1
& list of al porteng or onilliny who owned a fiva pafoent (5%) oF more’ Intarest In ihe present bualiis, or Its fonner dual. j
nesaao Jn tha taat five (6) years. frolude lhe percentage of ownarahlp for ench person or anilty end slata whelhar Ihoas
padlos fave any llavecl in anclhar company.

4 Par gach peraon or only idantifod above, atluol q tet of all other labor conlaotara whera euch guch peraon of onliy awne

+ Of ownad’a [lve porgont (5%) er more inlaran4, Atlaoh a fist of all otier biainaas thesa parsons of eliilos, ar comblnuilon
of hwo or mere of Ihesa parsons of onllies, cwry or ownad a (fly porount (60%) of mara Intoraal new, of iy tha taal Ilva (8)

years, :

Attach a Hot by jurledioilon of nach Bent, along with any ulher prota) the ollent operated under In ihe frst (8) years, :

Inolude tha addrase, NUJIN and FEIN of pach frm and a copy of tha cllants moa recent Form WR-20 of ite equlyalant Blad i

with the Uplted Stateg (nlernat Revenue Sarvioo, . '

 

—~

bad

 

4,

 

 

 

 

 

 

 

of exch person or ently who formeny awned # five parcen! (6% or mova Interest ins the elonl firm oF fle prodecegsor oy
suecaesdra in (he Ioat Wwolve (+2) month, Incfade the percentage of owrarsalp for gach pataan or antliy, {

Describe comploinly lie Kinde ef aperations perloned by the jeavad employees, Give a dotaliad duverfplion of the bualnenn
ahd oporallotia gonduolod,

Enasd an the ebove doserpion allqch o Oat of alt Inveed amployeea and {holt Soolal Sacutiy Number, clasatfloaifon toda
and wages, .

: > Allach p swom statement elynad by (ha owner, partner or offeay aulhaitzad to bind the allant legally, thal yluley:
‘ a ihe ay number and carter for cach workars companention Inguranoe polloy lagued la the cllant for each name
the olan! oparatad undar for tho pronading Ave (0) years, - wo
b. All tio ollente’s pon-lgavad employand onvered by a aeparala workers eompandation mnaurancy fly. Ie adaltlgn,
fon alsin, maa lve the polloy nvmbur, onetay, atid a liet of ouch pordearad employsa and the total payroll foy
each oseritialion cada, .

+ Plaane alidel) a NUWOIP applloallon for tha ellant aomplollag enly [hd Genoral Ihformatton. and Locatluns, Claasliionttons proviaus
Inauianee and Payroll aaciiens, Aleo have tho ollant aig tho NJWOIP applicailsn, H applicable, allaoh completed arid signed NOTICR
QF ELECTICN PROPRIETORS AND PARTNERS, |

Labor Gonlractora Setomant

The ator cairaolor alalag they have atfached all raquirad information and Wt le accurate, te labor conlractor furlher slated

(hay will (all the oulor of any chengoe i the ‘formation, The iokor senitgsior agrosg le give the tnauranes quinpuny seins

informalicn for each ollon| qr naodad,

4

6, Qo any of (he ollant Mims Ilsiad hava oustanding pramtun cue on an Workore samparsallen polay? ,
Iya, Uist frm, umount owed, fo which nompany, whather the mounts dlepulad, Inada axplarialens, Pi}¥es [7] We -
OMIENT INFORMATION pt
The labor agniranioy must gel and aubirll he following dacumantallon fer suah ofentt ' :
TROALAVODGS IDE OR OLEHT ARN FRIN 1
‘ COMPLETE PHYatOAL ATES . PAYIGLL ADOKDSS (MAY BILABON COHTHAGTON AROHESS) ; :
ls it + 1
Fi ; 4, Allach a list of Iho aame, adivese, NUTIN and FEIN (if known) of gaol jaber contraclor Iaaaing emptoyoss to the allant (exotuda : d
. eny lamporary amployment, Lo, avangaments When you oblaln emplayges fer aftart pattadg io auiballiuie foy pamiatont ;
i aimployoua or to meal iumporary work {sada} ‘ :
ae a ? {here x will contract bedwoor (ho isbor contraalor teasing amplayacr and the client? ” T] vou Fd No
a f yes, allach a copy ol tha oonlrask = s
aa 3. Atl@oh a Usd of euch pervan ey onlly who own @ five porcant (6%) or more Infaraal Ip the ofent fim now, Attach a Isl
ore
ie

 

6

a

~

\ Labor Canlractor Nama: :
lPdakor Tyan}
‘ Signatures _ . Dalat

i | (OlRear, gunvr or parton auihorteod fo togally bind Uva Ieber gotivecto)
_ ACORD fae Ny Bdatog , DADORD CORPORATION 1996

 

 

 

 

 

 
NEW JERSEY WORKERS COMPENSATION

Case 32°18-cv-152859-MAS-HC Document Filed 1 03/12.

Page 23of 60 PagelD- 23 ~-

PART THREE

 

 

 

 

 

 

 

 

AND EMPLOYERS LIABILITY Seatlan 14
INSURANCE MANUAL Effective April 4, 2000 (correctod 10/1/01) Page 11
EW JERSEV WORKERS COMPENSA iSURANG
| ACORD, Ne fF LE eats Meld SoM NS RANCE PLAN| a
Lae thle appiloatton for oltanta sooking to cover lsaagd workers,

1 RAMA OF EMPLOYER

Absitde

2, Do you Include jansad warkare unde your Warkers Sompensnllon Pallay? {]v¥ex {"] Ne

a, Dooo your amployes loaslip company provide workerd companaagilon Inauranag for your worker? [_] Yas CC) No

~*~

& Name, Addrase, NJTIN- and PEIN (if known} af each company lngelng workers to you, (Exeludo ev
effangamanis when you gat employags for short ime fo substhule for permanent a

If yaa, id a Cerilleste of Insurance tumnlahad loyou? ~ (_}¥es [_}No. If yao, atlech coplos of the moal curtent Cerificate,

y famporn

amplayment, dot |
riployees of te meal | mnparaly Wark inal,

 

NAME

ADDRESS

 

 

PEW

 

 

HARSH

 

7, Danecriba

Do you hava a wiltten contract wilh tha dompany loghig WoyRave [s you?

Nata Kind of cparallena payforned

pod Werkara,

(T¥es [7 ) No, If yes, atagh a oapy of the oontnet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4, Show th ber of workers ad gumatid payroll by work jocatan.

aTATE Lecanto BA | cullBs thes ear? anil
§ Lal tho office addvean{aa) wi U kee porde for. ihe lsasod workere and who kespe lho racorde,_

HAHE @TARET cry GRUHTY TATE up
40, Appiteant;
{Felnlor Typa)
Signaturas Dale:
_ AGOAD 1p Nu 2000/04) PACCHE OGRFORATION tyaa

 

 

ra

act a

et erm ie

 

 

 

 

|

 

 
 

 

Case 3:18-cv-15859-MAS-LHG_ Document 1_ Filed 11/08/18 Page 24 of 60 PagelD: 24

g
a
=

eee

 

PART THABE NEW JERSEY WORKERS COMPENSATION
Section 14 AND EMPLOYEAS LIABILITY

Page 42 foorrerted 1a/01/01)

Eifactive April f, 2000 INSURANCE MANUAL

 

 

 

Acorn, NE NEW JERSEY WORKERS COMPENSATION! THSURANCE PLAN Dane

TRUGKEHS BUPPLEMEN AL APPLICA

 

It spave rastrlots a comptate antawer, attach anawer on separate sheets of paper, in duplivate,
NAM . HOME Pnohe

ERT Tn duplicate}

 

 

&

&

8,

a,

10.

ag

 

tt.

12, I ,
{ certify | read and undaratand Ihe statamenle i ile application, Also, | cerify the atatamante (n this application ara Wate and

UUCIHEGS ADRNEED OUTNTas Fiore

 

4, | ran HTH

 

 

 

 

(f you or your entployaas eperala out of a baae leminal, give larminal a! eddrorslon You musi altach = Ilst of drivers aselgned
fo each larminal,

 

 

 

 

 

 

our umployeos spend a male arful hina caloin ella, name thal Stele for Yournall_n amplovas

 

fyeudo pat drys a majority of tine In_any gre. siato, ave yours end your ampinyeas! alalafa) of raaldeyios:

 

Pa you, of compantea wilh whom you have cantracts, Uae any Independant ownaropgraiora? {J Yor [7] Ne

fhe Hat brern below: :
HAME- ALE DOIVENG Jw azcbness

 

 

 

 

 

 

‘Dd you have werkora compenaallon cerliflentas of Insurance on fits for cash ewner-oporalor? Yaq No
if yeayullach coplua of ama, if no, fa payroll Incudad an appllealtant for caveraga? i Yaa

     

De You laeee onmployses leather iene Tv¥e0" (J na It yes, det fim ames) and atraal attdrava(aa) of longllona
dame! i la! Erployae Lagging Apaltcalton.

 

 

th whom ls your lepgeal hauling contract?
Fin ae

 

rea to tha following condlignat
Dp ginigin w oumplola pi anal lraneactlon rego ag tha Insuéned company may raquira, nnd ic have these sacords
" avtintao company and Allis Bur@nd ar tia b usinees addres,
B. To ebay ell laws, ordiva, ond rules of iha publle qulherited and with reconmendaltena made by the Ineurenes eempany
about He wollare, heallh atd safely ef tho employdag,

 

Byslrase Name of Employer algnetura

 

Bola of Appealhoi ‘ yy

 

gins ‘ Vora ral a 4 pair enon leonlon wd i efi teallanaiay drole at leva falta sham aw lruckor faguéncty fende, unloads, wlerae os matagy falghii.
ny

 

ACGHAD 198 Nu (2000/04)

160) 7 Ma sista Shera ee A
BAGQAG OORFORATION 1908

ot

 

 

 

 

 

 

ie
hig

 
NEW JERSEY WORKERS COMPENSATION
AND EMPLOYERS LIABILITY
INSURANCE MANUAL

    

   
  

FO Caen Abra OU

Cee ee ed PUES ROL CM SL Lc: Haas

(a) Applioation of the Manual. The New Jersey
Workers Compansation [neuranoa Plan shal
apply In ail raspaats, axcapt ag is heraln
indloatad, lo Insurance effected under this
procedure,

(b) Qualifying for Same Inauranoa Campany th
Now Jorsay as tn Other States, Any amployer
insured Under Plane Ih any state ofher than New
daraay for Workers Compensation Insurance
may quallfy for designation of the same
Insurange company in agcordanoe wilh tha New
Jersey Werkers Campansailan insurance Plan
by

(1) contacting the dauignatod servicing carrior,
or

(I) fling with the Rating Bureau 4 New Joreay

 

Workera Componsation Ingurance Plan -

applicatlon with a latter or explanation In
Whioh the pead for such dealgnation [o
indicated,

® Ceinpaneation Aallag end Inspeolleg Burang

 

Effective Api 1, 1294

¥

1

PART THREE
Santon 14
(oor, 4/1/00) Page 14
(o) Precadure, Upon reaalpt of the request irom
he empioyer tha dasignated Insurance company
shail compute the addillenal depesit premium
for the extanalon In acoardange with paragraph
4 of tha Plan and shall file ¢ copy of the Naw
Jersey portion of the potloy information Page
with the Rating Suraau. The Information Page
shall ba stamped WCIP (Workers Compensation
Insuranea Plan) io Indloste the coverage has
been deelgnalad, ifthe raqueat ls made through
the Rallng Bureau, It shall send a Notloa of
Dasignatlan to (ha servlolng carer, emplayer,
and designated producer {fany), insurance wit|
be offedled in accordance with paragraph 3 of
the Plan,

(dq) The provadure in (4) la optional with the
employer and the Insurance company
daslgnated In the other state, If itts rajacted by
elther party, tha Rating Bureau will designate
ah Insurange company In accordance with
paragraph 4 of the Pian,

(a) The provsdure In (b) fs avallabla only If the
Inguyanos company dasionated Inthe otheratata
faa momber of the Rating Buregy and llosnaad
(9 Wille Workers Compansailon and Employers
Liability ineuyariog In New Jersey,

 

 

 

 

 

 

 

 
      
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 26 of 60 PagelD: 26

EXHIBIT B
   

 

~ t . ae ™ " . 1

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 27 of 60 PagelD: 27

 

 

NEW JERSEY WORKERS COMPENSATION INSURANCE PLAN DATE (MIDDAY
APPLICATION FOR DESIGNATION OF AN INSURANCE COMPANY 2ai2017

 

 

COMPENSATION RATING AND INSPECTION BUREAU
60 PARK PLACE, NEWARK, NEW JERSEY 07102, (973) 622-6014
An Application for insurance coverage through ihe New Jersey Workers Compensation insurance Plan ("Plan’) shall be made to the Rating
Bureau at www.njcrib.com, This form shall be used at the request of the designated member insurer which provides coverage to the insured
through the Plan.

 

 

 

 

 

 

COVERAGE Ib NUMBER COVERAGE REQUESTED EFFECTIVE NEW JERSEY TAXPAYER
naTF IMENTIFICATION #
0885739 12512017
1. NAME OF APPLICANT TELEPHONE NUMBER FEDERAL EMPLOYER ID #/SOCIAL
RECUIRITY #
HRM ENTERPRISES LLC 6094140306
2, a, MAILING ADDRESS (including ZIP coda) 2, o. FULL ADDRESS OF PRINCIPAL PHYSICAL 3, DATE BUSINESS | 4. LEGAL STATUS - IMPORTANT - REFER TO
LOCATION (No P.O. Box} OR OPERATION ee

BEG,
37 TAR HEELS ROAD E 37 TAR HEELS ROAD E BEGAN ag [J INDIVIDUAL [Jute
[JGORPORATION []PARTNERSHIP
[_|SUBCHAPTER "8" CORP

[_JoTHER:

HAMILTON, Nu 08619 HAMILTON, NJ 08619

 

 

 

 

5. LOCATION OF ALL NEW JERSEY SHOPS, YARDS OR WORK PLACES ("IF ANY" is NOT acceptable for Locations or # of Employees)

37 TAR HEELS ROAD E HAMILTON NJ 08619 i
ADBRE

ADDRESS

ADDRESS

 

6. BOOKS AND RECORDS REFLECTING REMUNERATION

 

WHAT RECORDS DO YOU MAINTAIN SHOWING ALL REMUNERATION, AND WHERE (LOCATION) MAY THEY BE EXAMINED?
PAYROLL RECORDS LOCATED AT 37 TAR HEELS ROAD E, HAMILTON NJ 08619

 

AUDIT INFORMATION CONTACT NAME TELEPHONE NUMBER
LUIS MAURA 6094440306

 

 

AUDIT ADDRESS (Physical Location)
37 TAR HEELS ROAD E HAMILTON, NJ 08619

 

IF PAYROLL SERVICE IS USED PROVIDE NAME, ADDRESS AND TELEPHONE # OF SERVICE

PROVIDER NAME; TELEPHONE NUMBER:

 

 

ADDRESS:

 

 

7, OWNERSHIP INFORMATION

 

LIST BELOW NAMES, TITLES, DUTIES AND APPROXIMATE ANNUAL REMUNERATION OF CORPORATE OFFICERS. SIMILARLY, INCLUDE ANY PROPRIETORS AND PARTNERS WHERE THE
NOTICE OF ELECTION-PROPRIETORS AND PARTNERS HAS BEEN COMPLETED. INCLUDE THEIR REMUNERATION IN THE PREMIUM COMPUTATIONS. ALSO GIVE THE PERCENT OF STOCK

OWNED BY EACH OFFICER AND PARTNER. ATTACH SEPARATE SHEET IF NECESSARY,

 

 

NAME TITLE % OF STOCK |DUTIES APPROXIMATE ANNUAL
OWNED REMUNERATION
ENRIQUE TUNJANO LLG MEMBER 400 CLERICAL

 

 

 

 

 

 

IF YOU HAVE NOT INCLUDED THE OFFICER'S, OWNERS OR PARTNERS PAYROLL IN THE PREMIUM CALCULATION, EXPLAIN:
MEMBER ELECTS TO EXCLUDED HiMSELF,

 

 

 

© 2015 New Jersey Compensation Rating And Inspection Bureau 4
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 28 of 60 PagelD: 28

 

 

 

© 2015 New Jersey Compensation Rating And Inspection Bureau 2
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 29 of 60 PagelD: 29

E RD

F YES,
ANY PREVIOUS NJ WORKERS [ves PLAN LIVOLUNTARY

COMP INSURANCE COVERAGE? ‘
[Jno FNO, [INEWBUSINESS [_]SELF INSURANCE [_|OTHER:

STATE LOCATION IN GOVERNING| ANNUAL PREMIUMS
CLASS

 

a]

. INSURANCE COMPANIES WHO HAVE REFUSED INSURANCE

   

 

LIST BELOW NAMES AND REPRESENTATIVES OF THREE COMPANIES WHICH HAVE REFUSED COVERAGE IN THE PAST SIXTY DAYS, THE
REPRESENTATIVES NAMED MUST BE FULL-TIME EMPLOYEES OF THE INSURANCE COMPANY. iF APPLICABLE, ONE OF THESE COMPANIES
SHOULD BE THE ONE PROVIDING WORKERS COMPENSATION INSURANCE TO THE APPLICANT AT THE TIME OF APPLICATION

 

 

 

 

INSURANCE COMPANY NAME REPRESENTATIVE'S NAME
HARTFORD COMPANIES LISA MOELLER
GUARD COMPANIES WAJJID BRANCH
WESCO INS CO GREGG LUSTIG

 

 

10. NATURE OF BUSINESS/DESCRIPTION OF OPERATIONS

 

GIVE COMPLETE DESCRIPTION OF BUSINESS AND OPERATIONS INCLUDING PRODUCTS MANUFACTURED, SOLD OR SERVICED,

Trucking

 

11, GENERAL INFORMATION

 

EXPLAIN ALL" YES" RESPONSES; ATTACH SEPARATE SHEET IF NECESSARY YES | NO

 

4. DO YOU HAVE OPERATIONS IN STATES OTHER THAN NEW JERSEY? IF YES, LIST THE STATES AND LENGTH OF TIME IN BUSINESS
BY STATE:

|
L]

 

HAS THERE BEEN A NAME CHANGE OR A CONSOLIDATION, MERGER OR OTHER OWNERSHIP CHANGE DURING THE PAST THREE
2. YEARS? IF YES, ATTACH A SEPERATE SIGNED OWNERSHIP STATEMENT ON EMPLOYER'S LETTERHEAD WITH PREVIOUS
BUSINESS NAME, OWNERS, INCLUDING PERCENTAGE OF STOCK, AND DATE OF CHANGE.

eS)

 

3, DOES ANY OWNER NAMED IN ITEM #7 HAVE AN OWNERSHIP INTEREST IN ANY OTHER BUSINESS? IF YES, DESCRIBE FULLY,

S|

 

4, HAS ANY OWNER EVER BEEN IN BUSINESS UNDER A DIFFERENT NAME? IF YES, GIVE NAME(S) AND DATE(S) OF OPERATION,

eS}

 

 

5 HAS ANY OWNER FILED FOR BANKRUPTCY? IF YES, GIVE DATE AND STATE OF FILING.

 

6, DO YOU OR ANY COMMONLY OWNED OR MANAGED ENTERPRISES OWE ANY UNPAID WORKERS COMPENSATION INSURANCE
PREMIUMS?

Xl

 

7, HAS ANY INSURANCE COMPANY EVER CANCELED YOUR WORKERS COMPENSATION POLICY FOR NONPAYMENT OR FOR ANY
OTHER REASON?

Sl

 

8, DO YOU LEASE EMPLOYEES TO OR FROM OTHER EMPLOYERS? IF YES, COMPLETE EMPLOYEE LEASING SUPPLEMENTAL
REQUEST FORM.

NiO yO; oO;U.U
A

SI

 

 

 

g. DO YOU HAVE ANY TRUCKING OPERATIONS? IF YES, COMPLETE TRUCKERS SUPPLEMENTAL REQUEST FORM, gO
10, PO YOU USE SUBCONTRACTORS? oO
44, IF YES, DO YOU OBTAIN CERTIFICATES OF INSURANCE? oO

 

 

 

 

 

@ 2015 New Jersey Compensatlon Rating And Inspection Bureau 3
Case 3:18-cv-15859-MAS-LHG Documenti Filed 11/08/18

[2a, CURRENT CLASSIFICATION OF OPERATIONS

CLASS DESCRIPTION

 

[2b, PROJECTED CLASSIFICATION OF OPERATIONS

NUMBER OF
EMPLOYEES

CLASS CODE

TOTAL PREMIUM BASIS

TOTAL PAYROLL

AL PREMIUM EXCLUDING MODIPPAP/SURCHARGES

PREMIUM

Page 30 of 60 PagelD: 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLASS DESCRIPTION NUMBER OF | CLASS CODE RATE TOTAL PREMIUM BASIS
EMPLOYEES TOTAL PAYROLL PREMIUM
TRUCKMEN-NOC 4&2 4 7219 18.33 40,000 1,833)
TOTAL PREMIUM 1,833
s ENTER UNONE? IF EMPLOYER IS NOT SUBJECT TO INCREASED LIMITS $500,000 400
fe THIS FAGTOR IS APPLIED IN ACCORDANCE WITH * EXPERIENCE MODIFICATION None
3:14-8(13A) - (13E} OF THE MANUAL. NULCCP.AP, CREDIT
lee F ESTIMATED ANNUAL PREMIUM IS LESS THAN ees
$500, THE BEPOSIT PREMIUM IS THE TOTAL OTHER PREMIUM CHANGES -
AMOUNT, iF $500 OR MORE, SEND 40% OF THE
TOTAL ESTIMATED ANNUAL PREMILIM, OR $500, TOTAL EST. STANDARD PREMIUM 1.283
WHICHEVER IS GREATER. “* BLAN PREMIUM AOJUSTMENT 2 387
{0900) EXPENSE CONSTANT 180
(9740) TERRORISM PREMIUM CHARGE - $ 0.0300 PER $100 OF PAYROLL 08 3
(9741) CATASTROPHE(OTHER THEN CERTIFIED ACTS OF TERRORISM)
PREMIUM CHARGES - $ 0.0100 PER $100 OF PAYROLL of 4
TOTAL ESTIMATED ANNUAL PREMIUM 2,484
(0835) SECOND INJURY FUND SURCHARGE 5 G7
(0936) UNINSURED EMPLOYERS FUND SURCHARGE 0,08 2
TOTAL ESTIMATED COST (ROUNDED) $ 2,583
“™ DEPOSIT PREMIUM WITH APPLIGATION 837
4

© 2015 New Jersey Compensation Rating And Inspection Bureau

     
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 31 of 60 PagelD: 31

 

13, PREMIUM PAYMENT (DEPOSIT)
AMOUNT DUE: $837.00

 

 

14. CERTIFICATION

 

PHEREBY ACKNOWLEDGE THAT | HAVE FULLY READ THE INSTRUCTIONS RELATED TO THE COMPLETION OF THIS FORM, AS WELL AS THE ABOVE
STATEMENTS AND CERTIFY THAT THE FOREGOING STATEMENTS AND INFORMATION CONTAINED HEREIN ARE TRUE AND ACCURATE TO THE BEST OF
MY KNOWLEDGE AND, THAT |, AS AN CWNER/OFFICER, AM FULLY AUTHORIZED TO SIGN THIS FORM ON BEHALF OF THE INSURED, AND TO BIND THE
INSURED, | UNDERSTAND THAT UNDER NEW JERSEY CRIMINAL LAW, INSURANCE FRAUD IS PUNISHABLE BY UP TO TEN (10) YEARS IMPRISONMENT

AND FINES UP TO $180,000, AS WELL AS CIVIL PENALTIES AUTHORIZED BY THE NEW JERSEY INSURANCE FRAUD PREVENTION ACT,

IUNDERSTAND THAT THE INFORMATION PROVIDED HEREIN IS MATERTAL AND WiLL BE RELIED UPGN BY THE COMPENSATION RATING & INSPECTION
BUREAU, AS WELL AS BY THE DESIGNATED INSURANCE COMPANY, TO PROVIDE THE REQUESTED INSURANCE AND WILL BE USED TO CALCULATE MY

PRELIMINARY WORKERS' COMPENSATION PREMIUM.

| ALSO UNDERSTAND THAT | HAVE A CONTINUING OBLIGATION TO PROMPTLY NOTIFY THE DESIGNATED CARRIER OF CHANGES IN:
* THE KIND OF WORK CONDUCTED BY THE BUSINESS
* THE SIZE OF AND/OR CLASSIFICATION OF OUR WORKFORCE
* THE AMOUNT OF REMUNERATION |
* THE BUSINESS OWNERSHIP OR BUSINESS STRUCTURE
* CHANGE OF MAILING ADDRESS AND/OR PRINCIPAL PHYSICAL LOCATION

| AGREE TO MAKE AVAILABLE ALL RECORDS NECESSARY FOR A CARRIER OR RATING BUREAU AUDIT AND TO PERMIT THE AUDITOR OR OTHER
REPRESENTATIVE TO MAKE A PHYSICAL INSPECTION OF OUR PREMISES/OPERATIONS. | UNDERSTAND THAT FAILURE TO DO THIS MAY RESULT IN
TERMINATION OF THE COVERAGE PROVIDED, CIVIL PENALTIES AND/OR CRIMINAL PROSECUTION,

IT IS FURTHER UNDERSTGOD THAT IF THERE iS WORKERS' COMPENSATION LIABILITY UNDER THE LAW(S) OF ANY OTHER STATE(S), OTHER
ARRANGEMENTS MUST BE MADE.

IN ACCORDANCE WITH NEW JERSEY LAW, IF WWE INTENTIONALLY UNDERSTATE OR CONCEAL REMUNERATION, OR MISREPRESENT OR CONCEAL
EMPLOYEE DUTIES, $0 AS TO AVOID PROPER CLASSIFICATION FOR PREMIUM CALCULATIONS, OR MISREPRESENT OR CONCEAL INFORMATION

PERTINENT TO THE COMPUTATION AND APPLICATION OF AN EXPERIENCE RATING MODIFICATION FACTOR, IAVE SHALL BE SUBJECT TO CIVIL
PENALTIES AUTHORIZED BY THE NEW JERSEY INSURANCE FRAUD PREVENTION ACT, AS WELL AS PROSECUTION UNDER THE CRIMINAL LAWS OF THIS STATE.

PRINT NAME AND TITLE NJ DRIVER'S LICENSE # OR NJ MVC ID#
ENRIQUE TUNJANO MEMBER

SIGNATURE DATE
ENRIQUE TUNJANG 01/24/2017

 

 

 

 

15. PRODUCER CERTIFICATION
DESIGNATED LICENSED PRODUCER, IF ANY (INGLUDE ADDRESS) FEDERAL EMPLOYER ID # SOCIAL SECURITY NUMBER

 

AGENCY NAME: TransAmerican Associates Inc ee

AGENCY ADDRESS: 651 W Mount Pleasant Ave #255

 

TELEPHONE NUMBER
CITY/STATE/ZIP: — Livingston, NJ 07029 9732512646

 

 

| HEREBY CERTIFY THAT | HAVE READ AND UNDERSTAND THE INSTRUCTIONS RELATED TO THIS FORM AND HAVE FULLY EXPLAINED THE RULES AND
PROCEDURES OF THE NEW JERSEY WORKERS! GOMPENSATION INSURANCE PLAN TO THE INSURED. | UNDERSTAND THAT INFENTIONAL

MISSTATEMENT OF INFORMATION IN THIS FORM MAY SUBJECT ME TO PENALTIES AS ARE PROVIDED BY LAW INCLUDING, BUT NOT LIMITED TO LOSS :
OF LICENSE. i

| FURTHER UNDERSTAND THAT UNDER NEW JERSEY CRIMINAL LAW, INSURANCE FRAUD IS PUNISHABLE BY UP TO TEN (10) YEARS IMPRISONMENT AND
FINES UP TO $150,000 AS WELL AS CIVIL PENALTIES AUTHORIZED 8Y THE NEW JERSEY INSURANCE FRAUD PREVENTION ACT. | FURTHER CERTIFY |

THAT L HAVE WITNESSED THE INSURED'S SIGNATURE TO THIS FORM.

 

 

 

 

 

PRINT PRODUGER'S NAME AND TITLE PRODUCER'S NJ LICENSE # [NATIONAL PRODUCER NUMBER
John Rosco President oma 8704946
PRODUCER'S SIGNATURE DATE
John Recso 1/24/2017

 

 

© 2015 New Jersey Compensation Rating And inspection Bureau . 5
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 32 of 60 PagelD: 32

 

 

REMARKS

SECTION Ill, QUESTION 1 - LENGTH OF TIME OF OPERATIONS IN OTHER STATES.
4

 

 

PA a

STATE YEARS IN BUSINESS MONTHS IN BUSINESS
NY 0 ‘

STATE YEARS IN BUSINESS MONTHS IN BUSINESS

teh

BS

© 2015 New Jersey Compensation Rating And Inspection Bureau 6
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 33 of 60 PagelD: 33

 

@ 2015 New Jersey Compensation Rating And Inspection Bureau 7
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 34 of 60 PagelD: 34

 

NEW JERSEY WORKERS COMPENSATION INSURANCE PLAN Pare
NOTICE OF ELECTION - PROPRIETORS AND PARTNERS 113012017

 

 

NOTICE OF ELECTION - PROPRIETORS AND PARTNERS WORKERS' COMPENSATION
AND EMPLOYERS' LIABITLITY INSURANCE

THIS NOTICE MUST BE COMPLETED IF ANY ENTITY IS OPERATED AS A PROPRIETORSHIP OR ANY TYPE OF PARTNERSHIP INCLUDING A
LIMITED LIABILITY PARTNERSHIP OR LIMITED LIABILITY COMPANY,

THE NEW JERSEY WORKERS' COMPENSATION LAW WAS AMENDED EFFECTIVE APRIL 13, 2000. THE AMENDMENT PERMITS ELECTION
BY A SELF-EMPLOYED PERSON OR PARTNERS OF ANY PARTNERSHIP INCLUDING PARTNERS OF A LIMITED LIABILITY PARTNERSHIP
AND MEMBERS OF A LIMITED LIABILITY COMPANY ACTIVELY PERFORMING SERVICES ON BEHALF OF THE BUSINESS TO BE DEEMED
EMPLOYEES FOR THE PURPOSE OF RECEIPT OF BENEFITS AND THE PAYMENT OF PREMIUMS, THIS ELECTION DOES NOT AFFECT THE
INSURANCE OBLIGATIONS FOR EMPLOYEES OTHER THAN THE SELF-EMPLOYED PERSON, PARTNERS OR MEMBERS.

THIS ELECTION MUST BE MADE AT THE TIME THE POLICY IS PURCHASED OR RENEWED AND MUST BE EFFECTIVE AT THE INCEPTION
DATE OF THE POLICY. IT IS IMPORTANT TO NOTE THAT THE ELECTION CANNOT BE RESCINDED DURING THE POLICY PERIOD AND
THAT IN THE CASE OF ANY PARTNERSHIP INCLUDING A LIMITED LIABILITY PARTNERSHIP OR LIMITED LIABILITY COMPANY, ALL OF
THE PARTNERS OR ALL OF THE MEMBERS MUST ELECT THE COVERAGE. YOU WILL BE REQUIRED TO PAY A PREMIUM BASED ON THE
REMUNERATION AND DUTIES OF THE SELF-EMPLOYED PERSON OR EACH PARTNER OR EACH MEMBER.

THE INSURER OR INSURANCE PRODUCER SHALL NOT BE LIABLE IN AN ACTION FOR BAMAGES ON ACCOUNT OF THE FAILURE OF THE
BUSINESS, LIMITED LIABILITY PARTNERSHIP, LIMITED LIABILITY COMPANY OR PARTNERSHIP TO ELECT TO OBTAIN WORKERS’
COMPENSATION COVERAGE FOR A SELF-EMPLOYED PERSON, LIMITED LIABILITY PARTNER, LIMITED LIABILITY COMPANY MEMBERS
OR PARTNER, UNLESS THE INSURER OR INSURANCE PRODUCER CAUSES DAMAGE BY A WILLFUL, WANTON OR GROSSLY NEGLIGENT
ACT OF COMMISSION OR OMISSION.

WHETHER ELECTING OR REJECTING COVERAGE, IT WILL BE NECESSARY TO COMPLETE ALL OF THE INFORMATION REQUESTED
BELOW, THIS COMPLETED FORM MUST THEN 3E RETURNED TO THE INSURER/PRODUCER. A COPY OF THIS NOTICE AND PROOF OF
MAILING SHOULD BE RETAINED FOR YOUR RECORDS. IF YOU RECEIVED THIS FORM IN RELATION TO A RENEWAL OF INSURANCE,
AND FAIL TO EXECUTE AND RETURN IT TO THE INSURER/PRODUCER, COVERAGE WILL CONTINUE AS PER THE EXPIRING POLICY.

 

ALWAYS COMPLETE THIS SECTION

NAME OF BUSINESS HRM Enterprises LLC

BUSINESS IS A CORPORATION OR
COVERAGE IS ELECTED] COVERAGE IS REJECTED] OTHER FORM OF ORGANIZATION!

 

COMPLETE THIS SECTION ONLY WHEN COVERAGE IS ELECTED

ESTIMATED
NAME OF PERSON TO BE INSURED ANNUAL WAGE DUTIES

 

 

 

 

 

 

 

 

 

ALWAYS COMPLETE THIS SECTION

SIGNATURE: ENRIQUE TUNJANO DATE: 1/24/2017
PROPRIETOR OR A PARTNER

 

 

 

 

 

 

© 2015 New Jersey Compensation Rating And Inspection Bureau a
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 35 of 60 PagelD: 35

 

© 2015 New Jersey Compensation Rating And Inspection Bureau 9
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 36 of 60 PagelD: 36

EXHIBIT C
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 37 of 60 PagelD: 37

 

   

 

 

 

 

 

 

NEW JERSEY WORKERS COMPENSATION INSURANCE PLAN DATE
TRUCKERS SUPPLEMENTAL REQUEST FORM 11302017
1 NAME 3 HOME PHONE
| HRM Enterprises LLC " | 6094140306

 

 

BUSINESS ADDRESS BUSINESS PHONE

37 Tar Heels Road E 60947140306
Hamilton, Nu 08619 4, | PEIN NITIN

5. If you er your employees operate out of a base terminal, give terminal address(es): You must attach a list of drivers assigned to each terminal.

j
TERMINAL # STREET CITY STATE ZIP CODE

 

 

 

 

 

 

 

 

NAME OF DRIVER

 

6. If you or your employees spend a majority of driving time in a certain state, name that State for yourself and each employee:

 

 

STATE NAME GF DRIVER

 

7. Th you do not drive a majority of time in any one state, give yours and your employees’ state(s) of residence:

 

 

 

 

 

 

 

 

STATE NAME OF DRIVER
8. Do you use any owner-operators? LlYes [¥INo
NAME OF DRIVER STREET CITY STATE ZIP CODE
3. Do you have workers compensation certificates of insurance on file for each owner-operator? LlyYes [¥JNo
If "NG", is payroll included on application for coverage? []Yes No
10, Do you lease employees to other firms? [J¥es [¥INo

lf "YES", list firm name(s) and strect addresses) of locations where leased employees operate: Include Supplemental Employee Leasing Application.

 

 

NAME. OF FIRM

 

STREET CITY STATE ZIP CODE

 

11. With whom is your largest hauling contract?

 

 

 

 

 

 

VARIOUS CONTRACTS

NAME OF FIRM

VARIOUS CONTRACTS HAMILTON NJ 08819

STREET CITY STATE ZIP CODE
12, CERTIFICATION
I certify that 1 have read an understand the statements in this form. Also, I certify that the statements in this form are true and agree to the following
conditions:

A. 'To maintain a complete payroll transaction record as the insurance company may require, and to have these records available to the company and
Rating Bureau at the business address.

B. To obey all laws, orders, and rules of the public authorites and with recommendations made by the insurance company about the welfare, health
and safely of the employees.

 

 

 

 

HRM Enterprises LLC ENRIQUE TUNJANO
Business Name of Employer Signature
4/24/2017 MEMBER
Date Title

* Definitions
Base Terminal: A permanent location with central loading docks or storage facilities where a trucker raguiarly loads, unloads, stores of transfers freight.
State of Residence: The slate where the trucker livas and files Federal income Tax returns,

 

 

 

© 2015 New Jersey Compensation Rating And Inspection Bureau 40
   

fo ii Elias " eres |

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 38 of 60 PagelD: 38

 

EXHIBIT D
NEW JERSEY WORKERS COMPENSATION
AND EMPLOYERS LIABILITY
INSURANCE MANUAL

Effective January 1, 2008

PART THREE
Sectlon 4
- Page t

FART 3 ~
SECTION f. APPLICATION OF MANUAL, REFIITIONS, EMPLOY MENTS COVERED AND

COMPULSORY INSURANCE REQ

4. Application of thie Manual, The Rulas,
Classifications, Rales and Rating Plana In thts Manual
ahall govern the writing of pellolen, audit of payrolls and
lhe adjuatment of premiums,

i-1 Appltoation to New and Renewal Pallole Only.
The anilra contants of (hla Manval have baan filed wilt
and appravad by tha Commlasioner of naurance to apply
to new and yenewal pelloles with an anniversary data
an or aftay the effective date of tha Manual, but not
ofherwlae, Any amendment or auppiamiant to thia Manual
fade aubsequent lo the effective data of tha Manuel
éhail apply to new and renewal pailotes with en
anniveraary data on or afley lhe effaailve date of the
emendment or supplement, but nel olharwiae,

1.2 Not Applicable td Outstanding Poiloles, Exoapt
a8 may be speoiileally provided otharwlee, nelther thia
Manuel nor any amendment or supptoment to It ahall
apply to any palioles outstanding as of the effeative dale
of the Manual, tha amendment or the supplement,

2% Anniversary Rating Date, Definition. The
annivereaty railng dale {s (he effective month and day
of the amployar's (ltl racord of coverage In New Jergay
and eaoh annual anniversary therauftar, Ones the
annWveraary rating date le astablished, the applicable
components below apply fo new and ranewal polidee
for each annual period,

information Page Components!
: Raelfatione ' 4 Voluntary gaveia 4 pit

Bxpertenoa Med|fogilan xponed Consiant Chaige
inoensn Faclor and {t an Fund

inoronted gency (m) Uninaured Binployar'e Fund
Lablity, Admiralty or anara r

Pasderni Employers? Unbilty in Mini reriit

9;
id

Aal Lin) New eraay een tuallan
C) RH for U8, gasification Fromluin
w) Lomas ant * Adjuatnant Program
f) Pramitum Oleauunt (p) Fotalan ‘brrostam Premium

Dauuellb: Charge .
i ianapod cae % (q) Domaniio Terrarium,

Barliquakea ond
pear Adelman Calestropfe Indualdal
i) Surdharga for Relesttar, af Asoldents Pramtum charge
Tha ofly componente subjaol to change by (hla rule are classifoaltone,
folas, experience modiiualion, New darsoy Qanairuclion Olasalfestion
Pronvum Adjustment Program crodit and the Plan Premium Adiustnent
Program poreanlaga,
Ganoelad/Rawrliten Poltales, if a poiloy ls aanoelad
and rewritten by tha sama or another earrler, tha
applicable components Iisiad above determinad far tha
oanosied polloy shall apply te the new pelley untll the
have been In affadi far one year, Suoly new pollay shall
be endoraed at the and of tha anniversary period wilty
{he new rates, exparlangs modification, New deraay
Censtruation Olaseifleation Premlum Adfustmant
Program, Plan Pramlum Adjustmant Pragram

D Componsation Rating anit Inapoolion Bilfaau *

 

iREMENTS
Perosntage ond olaastlications which shall apply for the
ramalndar of the poktay,

The ofher components shall remain unchanged until the
expiration of the polloy, The sxplralion month and day
of suoh polloy shail bagama the anniversary date,

Rxaaptlons: Where a polloy ta canceled and rawrliten
‘Within thre monthe aferits effgetlve data, the epplicabta
componenta listed above determined far the oanaalad
palloy ehall apply to the new pollay for Ils shits tarm,
The expiration month and day ef auoh naw polloy shell
became the anniveréary date,

Where (hare la a’ lapse in coverage of not mare than
three months fram the expiration of a poiloy, the
applicable componants llated above dateymined for what

would have haen tha normal renewalolthaaxpired polloy i
shalt apy ta tho new polley for Its entire term, The i
an month and day of such new polley shall §

oxplrat
bevame the anniversary date,

Where a polloy ls written for a perlod act more than I

_ Sixteen days mora or lesa than one year for the purppee §

of ailing the polloy to axplra on tha fist day of he a
haarest the anniversary date, tha appiloable §

componente fisted above determined for {he policy shall (im

mont

apply for lle entire term, The explratlan month and day
of the polloy shall then become tha annlvarsary date,

The fates and ratlhg values for the following progranis ‘

ara established by the effapilve date ofthe pollay to whloh
they arp and shall not be aubjact to change by tla
rule: Refeallon of Voluntary Coverage Olfarj Large Rlsk—
Large Dadyatibla, Program; Managod Cara Programs
Ssoond Injury Fund Surcharge: Uninsured Smployora

*Fund Surcharge, Foralgn Tarrorlam Premium Charge!

Domaatte Tertorlam, Earthquake and Cataslrophia
Industral Aocoidents Premlum Charge,

Retrospeclve rating valiies are asiabilahed by Ihe
pffaolive date of the Qpllon approved under 3142-4 of
this Manual and shall net be sublact to change by ihla
rule, ayoapt the lax mullipiiey and exeeks loas pramum
factor In the aeqond and third year of a three-year
Rolroapacilve Railig Option, ‘

, Three-year fxed rate pollelas are lo be writlsn under

” 934 of thie Manual,

 

Td Rating Buraau shall establish the anilveraary date
and apply this rule In alt olher cages,

Multl-3tale Follslas, Where New Jersey coyaraga Ja
endoread fo a multi-state polloy, thé applicable
componente listed above for that coverage shall ba thous
Ih foros ag of the offeclive date of the endoreamant,
Unlees a New Jersey anniversary date had bean
aetabllahed, in whial cage that date ahall be controlling,

as or

cea BCL

os

 

 

 

 

 

 

 

 
      

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 40 of 60 PagelD: 40

 

 

EXHIBIT E_
 

Case 3:18-Cv-15859-MAS-LHG Document 1 Filed 11/08/18 _ Page 41 of 60 PagelD: 41

 

 

4

 

NEW JERSEY WORKERS COMPRNBATION PART THREB
AND EMPLOVERS LIABILITY Seotlon 3
INSURANCE MANUAL Effective January t, 1982 Page 9

© 4¥, Subcontractors’ Employees. Tha Employara'

Liability Insurance Law, RG Nad, 94:15-79, provides that
If the employar is a dontradter he shall be reapensibie
for compensallon ic the employass of subcontractors,
Tho proper tatas based on the operations In whieh the
conlractoris engagad shale appied to (he sntira payroll
of amployeas of all subcontraclors exoapt for any such
subcontractors who have furnished sallefactory evidence
of stich insurance,

lf the contacter dannot furnish a trve statement of lhe
payroll of he employees of any subcontractor, the antire
conttaot prisa of such subcontracted Werk shall ba
conaldared aa the payroll of employeas af that
subcontractor,

For all plece work the enlira amount pald under the

_sontract for attoh pleas worl shall be Included aa payroll,

information as te coverage for subconiraciors will be
furnished to (he carddér of the general canlractor upon
written request to ihe Raling Sureau,

® 4d. Hired Vahlofes, If yehiclas, Including diivara,

chauffeurs and helpers gre employed under contract and
if the owner of eush vehicias hae not Inaured Ita
compensation obligallen and furnished avidence of uch
Insuranoe, the actual payrall of the drvera, chatffaurs
and helpers shall be inoluded In tha payroll of the Insured
employer at the proper rata for {he oparailane fn which
(he ineured employer ls engugad, If such payroll cannol
ba oblalned, one-third (4/3) of the tolal amount pald far
ihe Hire of such vehicles under gontract shall be
considered ag tha payroll of tha drivare, ohautfeura and
helpers, Ifthe proprietor or parinare who own the vehloles
ate algo driver, one-third (1/3) of ihe oontract amount
for he vehicles oparaled by suet proprietor or parinars
shall be Ingludad tn the payroll of the Insured employer,
Suoh amaynte shall exclide fus| surcharge costa, In
sodardance Wilh Interstate Commerce Qominleslon
raghiationa provided the employer's books and racorcs
afo mainlelned to ahow such costa saperataly and In
Bum merry,

47, Travel Tine, Paymenta mada by an employer {o an
employee fo relmbyrad him for time spent in reveling ta
or from work, or to or from a apsaific Job, ahall be
considared as payroll in acoordance with (he proviaiona
sal forth In 319-30 of Init Manual, and such payroll sheili
be analgned to the manual classifcallon which applies
{o lhe work normaily perlormed by such employee,

e471 Travel Expense Helntourssments and

Allowances, Ralnburaed expenses or flat expense
allowances pald lo employees shall not be considered
as payroll, provided such expanses or allowances:

® Compenaallon Railing and Inspaolion Auroau

 

{a} Ware Incurred upon tha businaes of the
employer, and

{0} aré shown separately In ihe racords of the
amployer for dach amployed, and

{¢) approximate the actual expenses Incurred by
eqoh amployes,

Tha addition of thls rula confirma lhe lreatment affordad
itemized falmbureed expenage and establishes Ihe
provedure applicable to flat expense allowances,

ce ae a

err aa irre

      

 

  

48, Aatas—Detinitlon, Exoopt as otharwisa provided
In (bls Manual, rata Is the unit of premium for avery
$100 of payroll and shall ba exprassed raunded ta two
dealmal places, Rates shall not be sublaot lo madiflaailon
bacause of tha appilogtion of tha Experance Rating Plan.

40, Ratos—Limltatton, The rates sel forth tn thie Manual
aré for insurance under Article 2 of in¢ Naw dereay
Workers! Compengatlon Law, No rates have been
Included In this Manual for Ineuranee under Aricie 1 of
the Compensation Law,

#0, Rated¢—Wherd Found. The manuel rate for aach
dlasalfeation will ba found apposite the identifying aude
rumbor of the olasalfioalion In the table In 217 of tha
Manual, ,

51. Rates for Vessels Classifications gra aet forth in
S18 of this Manual, aniltled "Maritime or Padaral
Employments," :

82, Rates for Federal Employers! Liabliity Act. The
tated for classifications on |he rate pagaa do nol
contemplate coverage for Insurance against employers
llability under the Federal Employers’ Liabilty Act or
voluntary compensation Insuranoe for any aperations
aubjaal to that Aal, Rates for such Ineuranoe are sat fori
In 8:6 of thls Manual, entitied “Markime or Fedsral
Eimploymanta," 2 i

§4, Classtfloations Witleh Carry the Symbol "A"or
“N." Every isk daserbed by a elasaliicatlon whioh oamles
elthar the ayinbol "A" or "N" on Ihe rate pages shall be
alibmilted by the Home Office fo tha Rallng Bureay for
apealfio rating, '

$4, Rates to he Showa In the Polloy, For each
clageliicatlon thera shail be Inserted In the polley the
manual falas for (he approvriate clasalileation as
established by (ha Rating Bureau,

zB
Ee)
a
oO
1
ft
3
=
Fe
£2

{.
i:

Bee sree

 

 

 

 

 

 

w eeeeeno ae

 

 
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 42 of 60 PagelD: 42

 

 

 

EXHIBIT F
  

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 43 of 60 PagelD: 43

 

 

       

EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT (this "Agreement") dated this 08th day of August, 2017

BETWEEN;

HRM ENTERPRISES LLC of 37 TAR HEELS RID RAST, HAMILTON, New Jersey, 08619, With a DOT #
2942073

(the "Employer"}
OF THE FIRST PART
- AND -

Peralta Misael J. 77 Hollynoll Dy. Hamilton. NZ 08619

the “Finployee"}
ploy

OF THE SECOND PART

BACKGROUND:

A. ‘The Employer is of the opinion that the Employee has the necessary qualifications, experience and

abilities to assist and benefit the Employer in its business.

B, Fhe Employer desires to employ the Eniployee and the Employee has agreed to accept ard enter such

employment upon the terms and condilions set out in this Agreement.

IN CONSIDERATION OF the matters described above and of the mutual benelils and obligations set forth in
this Agreement, the receipt and sufficiency of which consideration is hereby achnowdedged, the parties to this

Agreement agree as follows:
Commencement Date and Term

t. The Employee will commence employment with the Employer on the 15 Julio, 2017 (the

"Commencement Date"),

2, Subject to termination as provided in this Agreement, the Employee's position is a temporary position
and will end on 30th duy of, January 2018. The parties acknowledge that various provisions of this
Agreement survive past termination of employment.

Pave | of?
 
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 44 of 60 PagelD: 44

 

 

Job Title and Description

Ce

_ The inisal job title of the Employee will be the following: Driver, The initial job duties the Eniployee
will be expected to perform will be the following:
Drive the Truck for HRM ENTERPRISES LLC. to the designated site work, load or unioad the vehicle
acvording to the owner instructions. check and verily that the truck is on perfect conditians (a be driven
and the vehicle, is in compliance with the safety regulations, notify the mechanic if any unsalety

circumstanee needs to be addressed in regards the maintenance of the tuck,

4. The Employee agrees to be employed on the terms and conditions set out in this Agreement, The
Employee agrees to be subject to the general supervision of and act pursuant to the orders, advice and

direction of the Employer,

5. The Employes will perform any and all duties as requested by the Employer that are reasonable and that
are customarily performed by a person holding a similar position in the industry or business of the

Employer.

6. The Employer may make chanves to the job tile or duties of the Employee where the changes wauld be
considered reasonable (or a sinilar position in the industry or business of the Employer, The Employee's
job title or duties may be changed by agreement and with the approval of both the Employee and the

Employer or after a notice period required under law.

7, The Employee agrees to abide by the Employer's rules, regulations, policies and practices, including
those concerning work schedules, vacation and sick leave, as they may from lime to time be adopted or

modified,

Employee Compensation

8. Compensation paid to the Employee for the services rendered by the Employee as required by this

Apreement (the “Compensation will include a satary of $ £50.00 (doHars} per day per 6 days a week,

9. This Compensation will be payable every week while this Agreement is in force. The Employer is
entitled ta deduct fram the Employee's Compensation. or from any other compensation in whatever

form, any applicable deductions and remittances as required by law.

Page 2 at 7
  
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 45 of 60 PagelD: 45

 

VW).

2

16,

The Employee understands and agrees that any additional remuneration paid to the Employee in the form

of bonuses er other similar incentive remuneration will rest in the sole discretion of the Employer and
that the Employee will not carn or acerite any right to incentive remuneration by reason of the

Employee’s employment,

fhe Employer will reimburse the Employee for all reasonable expenses, in accordance with the
Employer's lawful policies as in effect from time to lime, including bur new fintited to, any travel and
entertainment expenses incurred by the Employee in connection with the business of die Employer.
Expenses will be paid within a reasonable time after submission of acceptable supporting

documentation.

Place of Work

 

The Employee's primary place of work will be at the following location:

¢ 40 N Enterprise Ave. Lawrenceville, New Jersey, 08648.

Time of Work

 

The Employee's normal hours of work. including breaks, (Normal! Hours of Work") are as follows: 6

Days per week.

- However, the Employee will on receiving reasonable notice from the Employer, work additional hours

and/or how's outside of the Eunployee’s Normal Flours of Work as deemed necessary by the Employer to

meet the business needs of the Employer,

Conflict of Enterest

 

| Daring the term of the Employee's active empioyment with ibe Employer. it is understood and agreed

that any business opportunity relating to or similar to the Employer's actual or reasonably anticipaled
business opportunities coming te the attention ef the Employee, ig ap opportunity belonging to ihe
Employer. Therefore, the Employee will advise the Employer of the apportunity and cannot pursue the

opportunity, directly or indirectly, without the written consent af tie Employer.

During the term of the Employee's active employment ith the Employer, the Employee will aot, directly
or indirectly, engage or participate in any ether business activities Ueit the Employer, in ifs reasonable
discretion, determines fo be in conflict with the best interests of the Finployer without the written

consent of the Eanployer,

Page 3 of?
 
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 46 of 60 PagelD: 46

 

 

Non-Campetition

17, The Emplovee agrees that during the Einployee's term of active employment with (he Employer the
Employee will not. directly or indirectly, as employee, owner, anie proprietor, partner. direclor, member,
consultant, agent, founder, co-venturer or otherwise, solehy or jointly with others engage in any business
that is in competition with the business of the Employer within any geographic area in or around All the
site jobs where HRM ENTERPRISES LLC. is geting contracts, in Which the Employer conducts ts
business, or give advice or tend credit, money ar the Employee's reputation lo any natural person or
business entity engaged ina competing business in any acoyraphic area is which the Employer conducts

ils business.

Non-Solicitation

 

18. The Employee understands and agrees that any atten on the part of the Employee to induce other
employees or contractors to leave the Employer's employ, or any effort by the Employes to interfere
with the Employer's relationship wilh its other employees and contractors would be harmful and
damaging to the Employer, The Employee agrees that during the Employee's term of employment with
the Employer and fora period of one (1) year afer the end of that term, the Employee will net in any

way, directly or indirectly;

a, Induce or attempt to induce any employee or contractor of the Employer to quil employment or

retalner with the Employer:

b. Otherwise interfere with or disrupt ihe Emplover's rolationship will its employees and

COV Tacitorss

ce. Discuss employinent opportunities or provide information about competitive employment to any

al the Employer's employees or contraciars: or

d. Solicit, entice, or hire away any employee or contractor of the Employer for the purpose of an

emplovment opportunity that is in competition with the Employer.
19, This non-salicitation obligation as described in this section will be limited to employees or contractors

who were employees or contractors of the Employer during the pertod that the Employee was employed

by the Employer.

Page 4 of 7
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 47 of 60 PagelD: 47

 

20. During the term of the Employee's active employment wath the Employer. and for one ()} year thereafter,
the Employee will not divert ar allempt to divert from the Employer any business the Employer had
enjoved, solicited, or attempted to solicit, From {ty customers. prior to termination or expiration, as the

case may be, of the Employee's employment with the Employer.

Contract Binding Authority

ba

| Notwithslanding any other term or condition expressed ar implied in this Agreement lo the contrary. lhe
LEnypiovee sill not have the authority to enter ita any contracts or commitments for or on the behalf of

the Employer without first obtaining the express writen consent ofthe Employer,

Termination Due to Discontingance of Business

2, Notwithstanding any other term or condition expressed or implied in this Agrcement, in the event that the
Employer will discontinue operating its business at the location Where the Employee is employed. then,
at the Employer's sole option, and as permitted by law. this Agreement will terminate as of the last day
of the month in which the Employer ceases operations at such location with the same foree and effect as

if such last day of the month were originally set as the | erminadon Date of lois Agreement.

 

Termination of Employmical

tu
we

| Where there is just cause for termination, the kmpioyer may icrminate the Employee's employment

without notice, as perniitted by fas,

24. The Empioyee and the Employer agree that reasonable and sufficient notice of termination of

employment by the Empluyer is the greater of two (2) weeks or ay minimum notice required by law,

ti
at

_ if the Employee wishes to terminate this employment with the Limployer, the Employee will provide the
[employer with the greater of four (4) weeks and the minimum required by law. As an alternative, ifthe
Employee co-operates with the training and development of a replacement, then sufficient notice is given
if itis suffielent yotice to allow the Employer to find and train the replacement.

26. The Termination Dave specitied by either the Employee or the Employer may aspire on any day of the

month and upon the Termination Date the Employer wil forthwith pay to the Employee any outstanding

portion of the compensation including any accrued vacation and banked time, if any, calculated to the

Termination Date,

Page 5 of 7
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 48 of 60 PagelD: 48

 

 

27, Onee notice has been given by either parry for any reasan, the Employee and the Eniplover agree to
execute their duties and obligations under this Agreement diligently and in good faith through fo the end
of the netics period, The Emplover may not make any chanyes to compensation or any other term or
condition af this Agreement between ihe time termination notice is given through to the end of the notice

period.
Remedies

28. In the event ofa breach or threatened breach by the Faiplovee of any ofthe provisions oP this Agreement,
the Employee agrees that the Employer is entitled ty a permanent injunction. in addition to and not in
limilation of any other rights and remedies availabie ta the Employer at law orm equity, in order to
prevent or restrain any such breach by the Limplovee or by the Finployee’s partners. agents,
representatives, servants, ¢riployees, andor any and all persons directly or indirectly acting for ar with

the Employee.

Severability

29, The Employer and the Employee acknowledge that this Agrecnment is reasunable, valid and enforeeahle,

However, if any ter, covenant. condition or provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable. it is the parties’ intent that such provision be
changed in scope by the court only to the extent deemed necessary by that court to render the provision
reasonable and enforcedible and the remainder of Lhe provisions of this Agreement will in no way be

alfested. impaired or tivatidated as a resale.

Modification of Agreement
30. Any amendment or modification of this Agreement or additioual obligation assumed by either party in
commection with this Agreement will only be binding if evidenced in writing signed by each party or an

authorized representative ofeach party,

Additional Perms
31, (his contract is for minimum of 6 manth period, io be renewed by the end of specified time on contract,

It cannot be terminated by employee before the contact terms, unless there is a health impediment

condition,

A. The employer has the right fo terminate the cuployinent if he suspect that the driver is under influence of

alcohel and any other drugs. with our any compensation.

Page 6 ol 7
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 49 of 60 PagelD: 49

 

 

 

Governing Law

33. This Agreement will be constraed in accordance with aud governed by the hays ofthe state of New

Jersey.

J4. Wat the time ef execution of this Agreement, there is 4 pre-existing cuyployment agreement sull in effect
between the parties 1o this Agreement, then in consideration of and as a condition of the parties enlering
into this Agreement and other valuable consideration. the receipt and sufficieney of which consideration
is deknowledged. this Agreement will supersede any and all pre-caisting employment agreements
between the Employer and the Employee, Any dufies, obligations and bablliries sill in elfeet from any
pre-existing cmpluyment agreement ure vold and no longer enforceable afer execution of this

Agreement.

35, This Agreement constitutes the entire agreement between the parties and there are ao further ilems or
provisions, either ortl or written. Phe parties to this Agreement stipulaic char neither af then has made
any representalians with respect to the subject matter of this Agreement except stich representations as

are specifically set forth in this Agreement.

IN WIENESS WHEREQY, the parties have duly affived their signatures under hand and seal on this 08" of

August 2017,

EMPLOYER:

    
 

HRM avi Se)

EMPLOYER:

<

PERALTA M

   

   

 

 

SAEL J.

Page 7 of 7
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 50 of 60 PagelD: 50

 

 

EMPLOYMENT CONTRACT

THIS EMPLOYMENT CONTRACT (this "Agreement" dated this 7 day of June, 2057

BETWEER:

ERM EN TRRPRiS os lA a 7 EAR bbs 2 EAST. NAMIL PON, New Jorsey, 08619, With a DOT 4
2042073

ithe “Frnplover"}
tab THE FIRST PART
- ADEP

f

Maes ava cevpa el) 424) Olden Ave. Paviag. New Jersey, 3638.

(the “Eaiployee’s
OF THE SHCOND PART
BACKGROUNT:

A. The Employer is ofibe apanior rhatibe Eraployes has the necessary qualifications, experience and

ie bustness,

 

abilities 16 assisted Genet dae Ee

B. The Employer desi

 

s toeemuplay ike Enintoyee and the Eniployee bas agreed to accept and enter such

employment apa dhe tenes and conditions set our in this Agreement,

IN CONSIDERATION OF the mations deseriikal ubo ve aad of the mutual benetits and oblivations set forth in

 
 

this Agreement. The recoait sid cud Thoerey OF Which consideration is hereby acknowledged, the parties to this

Agreement agree as folio

debi

  

Commeacement Gate aoe

 

I, The Rivalosce ib ecus eoctuplesment wie ihe Cimebaver on the 7d, day of June, 2017 (the

 

“Commence Date")

2, Subject to ieraiaiion as wrovides ts this Agreement the Employee's position is a temporary position
and will end ou lurk day of Peember. 7017. Phe parties acknowledee that varions provisions of this

Agreehaent survive reraduagon af eraployment.

 

Page | of 7

 

 
     

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 51 of 60 PagelD: 51

 

 

 

 

 

 

low

J Phe inital jotewde ofthe Pam:

 

so Will be the following: Driver. The initial job duties the Employee

 

will be expeered to perform wil. be che Ralhownie:

Drive ih

 

aortise CACEPRPRESES LTC io the designated site work, load or uniuad the vehicle

according, f@ the aw des fesirucrions, check aad verify that the Gack is on perlect conditions to be driven

 
 

and the vehich: 1 in comipliniwe with the satety regulifions, notity the mechanic if any unsatety

Circuimstanes needs to te ac ds ihe maintshance of ute truch,

 

+. The Emplovce coins ic te

SOL TH

 

keris and conditions set outin this Agreement Phe

Emplovee duct

 

fe Ce La Me general sanervision of and act pursuant to the orders, advice and

directing ah bee ob.

3. The Emplowes wiibserlorai un

 

Paul duties as recuested by che Lmaplover vat are reasonable and that

 

are Gusiomant. ac foctal Ge) a person hetfine 4 siiulir positiaa in the indusiry or business ef the

Employer.

6. The Emplo:.

   

considesesd re.

job tile or deus dea fe

 

Fraplover or feri aesle.

od

 

J Phe Einplaves wepeus ia: Sivihe fipployer's rules, cepulations, polloies and practices, including

those concern sor athe dite wigallaa cic sick leave, as they may from time to tine be adopted or

modified,

 

fimployed Lows.

§. Comipedsatlicn saeco

 

cad aiviges renlered by the Ernplovee as required by dis

 

Agreciteilt (h.8 OOriaecivien paviil iicldeic a salary afb 150,00 (deallars) per day per 6 days a week,

9

week while this Agreement is in force, The Emplover is

   

enfitied to decuc: Yule tie saoha Copier ian, ar froarth any other compensalion ia whatever
L :

 

Form. ary ayilica

 

wikoca as vequared by lasy,
Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 52 of 60 PagelD:

    

 

 

 

1G. The Emipioves siccosisnicl. mini vurecs faz any additional remuneration paid to the fployee in the form
of bonuses Granta sialid eanive remanerenian will rest in the sole diseretion af tie Punployer and
that the Emiplosee oi bot cive Sr acer any rights Incentive remuneration by reason of the

Employee's &t

 

 

11. The Ermplover

 

Biplover's laviil salou az mpaliger iran Gave lo dime. inefading but not linited io, any travel and

 

CNECMAn her ep. ig

 

ae tT i. : : mn
ne peeked ER adits

assith the business of the Employer.

Expenses 8 bend Sido cp nuonddihle thae after submission of acecprable suppariing

 

documcrits

   

Place of Wior

12, The Graplovac so: Ges te a woe

 

awison the following looamcain:

edQS lantessine Ave. weesceville, New Jersey, O8545,

 

Time ol

 

13. The Leysciovers Dog) Poae. sn oages uteducuig orcaks, (UMGimial Hours of Work") ure as follows: 6

Days eerie

Id, However, tie pronhees solloorroseidae cogsenablé notice from the Lamployer, work additional hours

andor Mours osestoe al

 

Sepproycel: Morrigh Heius of Mork as deemed necessary by the Employer to

nivel the Dueifieees pene a) bes | viesieory

Conflin ius.

 

ay

During ine 6: bine aah gba mpheemenr wilh the Employer, itis widerstood and agreed

 

thar any BUSI cos ce ebedidiils peonten

 

avian io the Finphoyer’s actual or reasonably anticipated

DESL a

   

dher vf ihe Laaployee. 18 an opportunity belonaing to the

 

Einples fee tau Gechvse wi) advise the Eminiover of dhe opperiunity and cannot pursue bie

appari. ives oer cdr. waffes die written consent of ihe kinydover,

16, During (he dari 2 ie laa ns

 

ieyrmeni with the Emplover, the Employee will nat. directly

OY idee. qute oye. Cort oa aby oda Daalies achivitigs thal the Eariployer, ta is reasonable

 

disereiign divs vas car ye “top acuth chs

 

inivrest: of the Erialoyer withous the written

eomsee ai bs

Page 3 of 7
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 53 of 60 PagelD

   

   

153

 

 

Non-t

17, The Eriol -

Limploy ce»

COs ty

that ts ip Gchppsd
Sile yobs whers soe
business, ar.

busineos onl

iS Duals.

 
 

None:

IB. Vhe Lespinss

einplavees «

wi

 

damaisecs ta

the Dapdenssy

Wa. GLP

1O. This nonesciacc

Who wer: c:

by the Lene

 

 

AP pbb oi eho digs dpauehog ce comtciar of the Crinlos

 

   

e Finplayee's erm of active employment with the Eniployer the

devo Govcimeethoassmiploves owner, sole peaprietor, pariner, director, member,

 

lot vewcniass om athenwise. safely ar joiniiy with arhers onge

gage in any business

oof che Lunplover wilhin any geographic area in or around All the

t

 

Poe, is wetting contracts, in whieh the Employer conduets its

 

 

 

i, Diutey of che Fanplovee’s repalatiod f@ any aatural person or

opege fy a ciipetiog Dusit. Wary geoeraphic arca in woich the Eeplover conducts

fond news ide dos aligrior on the part of the Lraploves to induce other
cir hewve Ihe Loteloyers emaley, ocany effort hy the Fonplavee to interfere

Coa hilosiholoodhos caplayess and contaciarsy wold be hornlub and

  

tayo, Lo Bo tosoe aerdos ab uci = Employee's ters of cniployment with

 

after the end af dav sertn. the Fanployee will net in any

 

  

ep io guic employment or

 

 

rdisruce ibe Emolover's relationship with its employers and

Weidei ofueciies a oravide Infarmation uboul competitive ciigioymendl lo any

Loeb CLERC Ops aH

Sood Pisses. any employee or contractor of the Lrmployer for ihe purpose ofan

Dap hover,

 

YOURS fans eiipuditiai aah

vehedbar os deal lv cid, seouen wii be finitud te emnplovaes or contractars

cod that vie Fungleyes was eniployed
i ’

      

Page +af7
  

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 54 of 60 PagelD: 54

 

 

20,

2\

to
bo

enw!
hae

ty
i

26,

~ Norwicists

WROD Wii Oe we ee EG

Durtig the door et bs brats hye grapbuenent with the Rangdoser and for ove ¢ |) year (hereafter,

 

 

the Enigicses i! Hoary to cicen Tram the Eoiatoyes any bustaess the Hinployer had

enpoved Bola dod ow aisdtou ue

 

Ten TS CHATO Nes. Briar Wy ferimnaliod or expiration, as the

 

ea vith the

 

ease iy bed ie ge thee

aaa bey uage
TY

Contra

 

   

ied in this Awreement to the contrary, the

 

mote il ro

 

Employ ie + inde ary Colraets or commmioments for or on the behalf of

 

the mena lesigiba thie cs press agitin conser of tie Lriphover.

Termioniig.:

  

anient, ja ihe event that the

 

tiscdd ON ites aie WB

 

Erplover es

 

iyer accrerfee Hs beeaness ar the locaton where the Emplovee is employed. then,
at the tcc: re wo ce ot fay. this Autearment will lerrainats as of the last day

of the ¢ paver orians anarations ai such dagstion witl the same lore and effect as

 

 

WPsuch lng: dey ci pte secdin wosre ovtubindls wards fie Permminaiion Gate ol its Arent,

‘Toru

 

3. Where iaete (hae) cule cha csiie dalieuh (he cinpitedy Gay lerdinale me Canployte’s eniployment
pine :

 

WHORE 4

 

The i end sufficient noes of tecination of

Hea HEE PAPE

   

 

emplowmisin oo cana op hy eresho cr bod do) WewKs OF aii minianni aotice required by law.

“Ufthe Lusie. 0 bese en Sh oeviacrk wah the Sauptosen the Enivinyee will provide the

Fangiase: sob he ls bog bee everab iS dahiniaecs ffuilesd by bea. Asan chernative, ifthe

Emipie ch voccces iar vot development of s replacement, then sulficiot notice is given

  

itis cathe 7 le LaF R a Gr an apd psu the replacement,

The Tesco poe oe ove her one oaloves ue Ge Praplosad may eopiss on any day of the

  

Want seed pee behav eh be fle Coahavel pay ta tite Einipioyee any outstanding

POT eb te ads eoinvisnt tion ond backed tie. if acs vabculated to the

Veritas

of 7

tL
a

Page

 
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 55 of 60 PagelD: 55

 

 

ine
~d

eo los

crop any miisoan. ihe Eimnlovee and the rinpdoyer agree ta

 

' Cnee Mite 5 Deep tet thp ei

   

eNacuEG ilies whet Asrorment dileentiy aud i wood faith thraugh to the end

 

Of He wacieg co bee bo Peis ge ga Pee ake any chalges id cormpensation or any niher Ler or

 

cond res pSis wile: Got ies fae toninafian coee is wien tireugh io the end of the notice

period .

Remeui

 

JInthe event ic dave  cuiereal Gerace be he Ergiovee of ane at che provisions af this Agreement,
: : ] E

the Eviioves cehecsbecbe Saipfoyce is ondibes la a permanent injunerion. i additian to and net is

 

    

fingttacos ef oos oie pvt itmesice avalleble ia the Finployer at iiw ort eguity, in arder to

 

pres Muir ch Gay pe ars tae a Yo Es UEERRPY OS

 

ay ry! yeLé

 

all persons directly or didireedy aguing for or with

   

the Fines.

Sev

 

 

The baie Jarcurent i rcascnable. valid and enforceable,

 

     

However. | cumiilieet or provision aris Apreemenr is held bya court of

OMe

 

vain ao unenftacvesnle. its the partes! larenr that such provision be

Lon deemed meccasary ly far courl lo rer

 

changed oc os a bre do wt fe der ihe provision

 

muncor adhe procmone ni His Agrwement will iy ne way be

 

 

Modification 9.

JO, ANA atin:

 

 

we das CQsnertotif a: tdlicee! obiasiice: aSoliticd bs eller party in

 

“Onis ia pias cites bogeids

   

Lin Wilts siuned by each party ar an

MUENGr ted bees td Mh pts,

 

sifleul ine on ventract,

 

This ooh aes He 8 ak sara. ta fe reniehecdd by rhe end ol

Ip CARMI OO os tly ate Behe ee contpecl saris, andes. there fa dicalil impediment

Piso susoect that ihe drver is under influence of

  

Page 6 of 7

 
 

 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 56 of 60 PagelD: 56

 

 

Gove

 

 

a
Net

This Aurcce ses ie etoradie gcsnrdance with and governed by the laws of che state of New

Jersey.

   

  

S40 Hat he bras cc! i Negi a 32 pre-cNistiag employment upreement still in effeet
BelWwoek Te gon b oa vnsstalt tent a considernon al art asa condiiion of the parties entering

   
 

INLO TS Ape ioe ge fo vatuebie cOdideraiian. the receine and sufficiency of which consideration

Is dohiow braced this oe tented) aumersccte any and all pre-existing empiovnient aprcements

between ile | woe Ses Gaba whbgarons and dhbélitics si Hip feet from any

 

 

ver Gnd Janae idnwer eatorcedhle afler execution ol this

 

ee oad dheie ceo uo fucther jlems or

had
TAY

TNS Seis pe ER rete ete crt tpn

 

 

 

Proven nS 6 er nh oy The ease nhs Aupteriend sthaukue Gay eeiher af rent has made
ANS Popes ee ee ala oles Migr ofthis Acrecuslh except sich pecresentations as
are spe

IN WITNE u ‘ od Wiel siynabirss ander fend aod sealon ibis 7 day af

    

June. 2017.

EMPLOY bic:

   

HRM ENTE:

EMPLOY br

7 j
“ nya ff te, pote) _

    

BRYAN LOR A

Page 7 of 7
   

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 57 of 60 PagelD: 57

 

 

EXHIBIT G
 
 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 58 of 60 PagelD: 58

U

 

 

 

INVOICE

 

INSURANCE

HRM ENTERPRISES LLC TRANSAMERICAN ASSOCIATES INC
37 TAR HEELS ROAD E 65 WMT PLSNT AVE STE:255
BAMILTON NI 08619 LIVINGSTON NI 070391600
ACCOUNT NO: 3-372832-0000
BILLING DATE: O1/09/2018
INVOICE NO: 12805027
HRM ENTERPRISES LLC AMOUNT DUE
Previous Balance 147,027.00
Policy Transaction New Charges
WO5-398-372832-017 Warkers Carnpensation - Cancellation Audit/Adjustment 166,056,008R
WC5-39S-372892-017 Workers Gompensation - Unbitled Premium 619,547.00
WE5-998-972832-017 Workers Compensation - NJ Second injury Fund 6,205.00CR
WO5-33S-372832-017 Workers Cotnpensation - Unbillad Premiurs 21,380.00
WC5-338-372932-017 Workers Compensation - Undilled Premium 342.00
WO5-338-372832-017 Workers Compensation - NJ Uninsured Employers Fund 110.0068
Total New Charges 362,178.00
Balance 509,205.00

*Pay your invoice online at www libertymutualvantageport.com.
*Please refer to the reverse side for impartant information,
*Due dates of the previous balance are abt subject to change.

 

FOR INVOICT QUESTIONS OR CONTACT INFORMATION CHANGES, CONTACT LIBERTY MUTUAL INSURANCE
AT 800-653-7893 OR T-MATL: [MS@LIBERTYMUTUAL.COM
FOR COVERAGE QUESTIONS CONTACT YOUR PRODUCER

PLEASE DETACH AND REMIT ORIGINAL WITH PAYMENT TO THE BOTTOM RIGHT ADDRESS - NOT AN OVERNIGHT MAILING ADDRESS

 

 

% Liberty
Mutual.
INSURANCE
PAYMENT DUE BY: 01/29/2018 BILLING DATE: 01/09/2018
ACCOUNT NO: 3-372832-0000
INVOICE NO: 12805027
AMOUNT PAID €@_ oo BALANCE: 599,205.00

Miathdubdbodlalluntdlaldhd

HRM ENTERPRISES LLC Liberty Mutual Insurance
37 TAR HEELS ROAD BE P.O. BOX 2027
HAMILTON NJ Q8619 KEENE NH 03431-7027

703002372892 000000001280 502 700000000000000000000000N00000000505e050005
Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 59 of 60 PagelD: 59

   

 

 

 

Liber
Mutual.

INSURANCE

 

HRM Enterprises LLC
37 Tar Heels Rd E
Hamilton NJ 08619

Send Payments to:

Attn: Payment Processing
62 Maple Avenue

Keene NH 03431

 

 

Div Account #
3 372832

Statement of Account As Of

06/08/17

01/25/1 7-7 1/46/17
Bill Date Policy Transaction AMOUNT _
O21 Payment Received-Thank You! ($837.00)
02/06/17 WC5-338-372832-0117 Surcharge & Assessment $2.00
02/06/47 WC5-338-372832-0117 Policy Premium $2,484.00
02/06/47 WC5-338-372832-0117 Surcharge & Assessment $97.00
02/24/47 Payment Received-Thank You! ($1,746.00)
09/27/47 WC5-338-372832-0117 Surcharge & Assessment $93.00
09/27/47 WC5-338-372832-0117 Endorsement $141,069.00
oo/27/17 WC5-338-372832-0117 Surcharge & Assessment $5,865.00
01/09/18 WC5-33S-372832-0117 Surcharge & Assessment {$110.00}
04/08/18 WC5-338-372832-0117 Surcharge & Assessment $342.00
01/0918 WC5-33S-372832-0117 Surcharge & Assessment $21,360.00
01/09/18 WC5-33S-372832-0117 Surcharge & Assessment ($6,905.00)
01/09/18 WC5-33S-372832-0117 — Billed Adj. $513,547.00
01/09/18 WC5-338-372832-0117 — Finai Audit {$766,056.00}

 

Balance Due

$509,205.00
 

 

 

 

 

 

00°S0z‘60S$ end sauejeg
(009% ‘LS) jno, YUeY] -paalsoey JuaWAed ZLezico
(oa zes$) iNO,A UB | -PeAredey JuSsUAeg LLLOsZO
oo rrs‘OZ$ sjuslussessy/ebieyoins LLLO-ZESTLE-SEE-GOM = LL/DL/LL-ZL/SZ/LO
00'Fr0'L6rS WNnWeid peuleg LLLO-ZESTLE-SEE-GOM = LLIOL/LL-2Z LIGZ/LO
LINNOWY uonsesued | Aaljod ajeq Ig
24/90/90

 

JO SV JUSWAJEIS wniwesg poueg

ceeeLe C
# JUNOISYy Ald
LEvEO HN ausoy

enusay aidew 79 61980 CN UOy!weHY
Buisseoo/4 JUSWARY -uny 3 PY Si99H Je] Ze
70] SJUBLUAR | puas O11 sasudiajyug NWNH

ADNVUYUNSNI

TEMNW 5

 

Case 3:18-cv-15859-MAS-LHG Document1 Filed 11/08/18 Page 60 of 60 PagelD: 60

 

 
